  Case:
  Case:1:14-cv-06308
        1:14-cv-06308Document
                     Document#:
                              #:238
                                 235Filed:
                                    Filed:04/15/19
                                           04/15/19Page
                                                   Page11of
                                                          of59
                                                             2 PageID
                                                               PageID#:5725
                                                                      #:5731



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

LAMONT HALL,                                  )
                                              )
                    Plaintiff,                )
             vs.                              ) No. 14 CV 6308
                                              )
ARTHUR FUNK, M.D.,and                         ) Hon. Matthew F. Kennelly
WEXFORD HEALTH SOURCES, INC.                  )
                                              )
                                              )
                    Defendants.               )

                                 NOTICE OF APPEAL

      Notice is hereby given that Defendant, Wexford Health Sources, Inc., appeals

to the United States Court of Appeals for the Seventh Circuit from this Court’s

Memorandum Opinion and Order of March 18, 2019 (Dkt. No. 234), the judgment

entered by this Court on April 16, 2018 (Dkt. No. 211), all relevant underlying

decisions, and all interlocutory orders.


                                  Respectfully submitted,
                                  CUNNINGHAM, MEYER & VEDRINE, P.C.

                                  By: /s/ Chad M. Skarpiak

Michael R. Slovis
Chad M. Skarpiak
CUNNINGHAM, MEYER & VEDRINE, P.C.
1 East Wacker Drive, Suite 2200
Chicago, Illinois 60601
Tel: (312) 578-0049
mslovis@cmvlaw.com
cskarpiak@cmvlaw.com




                                      Page 1 of 2
  Case:
  Case:1:14-cv-06308
        1:14-cv-06308Document
                     Document#:
                              #:238
                                 235Filed:
                                    Filed:04/15/19
                                           04/15/19Page
                                                   Page22of
                                                          of59
                                                             2 PageID
                                                               PageID#:5726
                                                                      #:5732



                             Certificate of Service

The undersigned attorney hereby certifies that on April 15, 2019, he electronically
filed the foregoing document with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to counsel of record.

                                                  /s/ Chad M. Skarpiak




                                    Page 2 of 2
  Case:
  Case:1:14-cv-06308
        1:14-cv-06308Document
                     Document#:
                              #:238
                                 236Filed:
                                    Filed:04/15/19
                                           04/15/19Page
                                                   Page31of
                                                          of59
                                                             3 PageID
                                                               PageID#:5727
                                                                      #:5733



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LAMONT HALL,                                 )
                                             )
                   Plaintiff,                )
            vs.                              )     No. 14 CV 6308
                                             )
ARTHUR FUNK, M.D., and                       )     Hon. Matthew F. Kennelly
WEXFORD HEALTH SOURCES, INC.,                )
                                             )
                   Defendants.               )

                   CIRCUIT RULE 3(C) DOCKETING STATEMENT

      Defendant-Appellant, Wexford Health Sources, Inc. (“Wexford”), submits the

following Docketing Statement pursuant to Seventh Circuit Rule 3(c):

      I.    District Court Jurisdiction

      As Plaintiff’s claims arose under 42 U.S.C. § 1983, the District Court had

subject matter jurisdiction pursuant to 28 U.S.C. § 1331, and supplemental

jurisdiction over related Illinois common law claims pursuant to 28 U.S.C. § 1367.

      II.   Appellate Court Jurisdiction

      On April 16, 2018, judgment was entered against Wexford with respect to

Count 3 of Plaintiff’s Amended Complaint pursuant to jury verdict. (Dkt. 211).

Judgment also was entered in favor of Wexford on Count 5 and in favor of Defendant,

Dr. Funk on Count 1 and 5; Counts 2 and 4 were voluntarily dismissed by Plaintiff.

Id.

      On May 14, 2018, Defendant Wexford timely submitted its motion for

judgment as a matter of law under Fed. R. Civ. P. 50(b), or in alternative for a new



                                    Page 1 of 3
  Case:
  Case:1:14-cv-06308
        1:14-cv-06308Document
                     Document#:
                              #:238
                                 236Filed:
                                    Filed:04/15/19
                                           04/15/19Page
                                                   Page42of
                                                          of59
                                                             3 PageID
                                                               PageID#:5728
                                                                      #:5734



trial under Fed. R. Civ. P. 59. (Dkt. 220). The District Court denied Wexford’s motion

on March 18, 2019. (Dkt. 234). Wexford timely filed its notice of appeal on April 15,

2019. (Dkt. 235); Fed. R. App. P. 4(a)(4)(A) & 4(a)(1). Accordingly, the U.S. Court of

Appeals for the Seventh Circuit has jurisdiction over this appeal pursuant to 28

U.S.C. §§ 1291 and 1294(1).

        III.   Prior or Related Appellate Proceedings.

        There have been no prior or related appellate proceedings in relation to this

case.

        IV.    Counsel of Record

        Wexford designates as Counsel of Record on Appeal:

               Michael R. Slovis
               CUNNINGHAM, MEYER & VEDRINE, P.C.
               1 East Wacker Drive, Suite 2200
               Chicago, Illinois 60601
               Tel: (312) 578-0049
               mslovis@cmvlaw.com

        V.     Additional Requirements of Circuit Rule 3(c)(1)

        This is a civil case that does not involve a collateral attack on a criminal

conviction, and Wexford does not fall under the auspices of 28 U.S.C. § 1915. While

Plaintiff asserted claims against Dr. Funk in his individual and official capacities in

Count 1, Dr. Funk was awarded judgment on all counts. (Dkt. 211). Accordingly, no

party now appears in an official capacity.




                                     Page 2 of 3
  Case:
  Case:1:14-cv-06308
        1:14-cv-06308Document
                     Document#:
                              #:238
                                 236Filed:
                                    Filed:04/15/19
                                           04/15/19Page
                                                   Page53of
                                                          of59
                                                             3 PageID
                                                               PageID#:5729
                                                                      #:5735



                               Respectfully submitted,

                               By: /s/ Chad M. Skarpiak
                               Michael R. Slovis
                               Chad M. Skarpiak
                               CUNNINGHAM, MEYER & VEDRINE, P.C.
                               1 East Wacker Drive, Suite 2200
                               Chicago, Illinois 60601
                               Tel: (312) 578-0049
                               mslovis@cmvlaw.com
                               cskarpiak@cmvlaw.com




                             Certificate of Service

The undersigned attorney hereby certifies that on April 15, 2019, he electronically
filed the foregoing document with the Clerk of the Court using the CM/ECF system,
which will send notification of such filing to counsel of record.

                                                  /s/ Chad M. Skarpiak




                                    Page 3 of 3
Case:
Case:1:14-cv-06308
      1:14-cv-06308Document
                   Document#:
                            #:238
                               210Filed:
                                  Filed:04/15/19
                                         04/16/18Page
                                                 Page61of
                                                        of59
                                                           1 PageID
                                                             PageID#:3807
                                                                    #:5736

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.1
                               Eastern Division

Lamont Hall
                                    Plaintiff,
v.                                                    Case No.: 1:14−cv−06308
                                                      Honorable Matthew F. Kennelly
Stateville Corrections, et al.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 16, 2018:


        MINUTE entry before the Honorable Matthew F. Kennelly: Further status hearing
held. Prior to the trial, plaintiff voluntarily dismissed with prejudice counts 2 and 4 of the
amended complaint. Counts 1, 3, and 5 proceeded to trial. The Court has determined to
direct the Clerk to enter judgment on the jury's verdict reached on 4/13/2018 and the prior
dismissal of claims, as follows: Judgment is entered in favor of defendant Arthur Funk
and against plaintiff Lamont Hall on Count 1 of the amended complaint; in favor of
defendants Arthur Funk and Wexford Health Sources, Inc. and against plaintiff on Count
5 of the amended complaint; and in favor of plaintiff Lamont Hall and against defendant
Wexford Health Sources, Inc. on count 3 of the amended complaint, awarding plaintiff
Lamont Hall compensatory damages of $125,000 and punitive damages of $300,000
against defendant Wexford Health Sources, Inc. Counts 2 and 4 of the amended complaint
are voluntarily dismissed with prejudice. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
            Case:
             Case:
ILND 450 (Rev.        1:14-cv-06308
                       1:14-cv-06308
               10/13) Judgment                Document
                                               Document#:
                               in a Civil Action        #:238
                                                           211Filed:
                                                              Filed:04/15/19
                                                                     04/16/18Page
                                                                             Page71of
                                                                                    of59
                                                                                       1 PageID
                                                                                         PageID#:3808
                                                                                                #:5737

                               IN THE UNITED STATES DISTRICT COURT
                                             FOR THE
                                  NORTHERN DISTRICT OF ILLINOIS

Lamont Hall,

Plaintiff(s),
                                                          Case No. 14 C 6308
v.                                                        Judge Matthew F. Kennelly

Funk, et al.,

Defendant(s).
                                        JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                in favor of plaintiff(s)
                and against defendant(s)
                in the amount of $       ,

                       which      includes       pre–judgment interest.
                                  does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                in favor of defendant(s)
                and against plaintiff(s)
.
        Defendant(s) shall recover costs from plaintiff(s).


               other: Judgment is entered in favor of defendant Arthur Funk and against plaintiff Lamont Hall
on Count 1 of the amended complaint; in favor of defendants Arthur Funk and Wexford Health Sources, Inc.
and against plaintiff on Count 5 of the amended complaint; and in favor of plaintiff Lamont Hall and against
defendant Wexford Health Sources, Inc. on count 3 of the amended complaint, awarding plaintiff Lamont Hall
compensatory damages of $125,000 and punitive damages of $300,000 against defendant Wexford Health
Sources, Inc. Counts 2 and 4 of the amended complaint are voluntarily dismissed with prejudice.

This action was (check one):

     tried by a jury with Judge Matthew F. Kennelly presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge       on a motion

Date: 4/16/2018                                       Thomas G. Bruton, Clerk of Court

                                                       Pamela J. Geringer, Deputy Clerk
  Case: 1:14-cv-06308 Document #: 238
                                  234 Filed: 04/15/19
                                             03/18/19 Page 8
                                                           1 of 59
                                                                24 PageID #:5738
                                                                          #:5701



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


LAMONT HALL,                                      )
                                                  )
              Plaintiff,                          )
                                                  )
              vs.                                 )       Case No. 14 C 6308
                                                  )
ARTHUR FUNK, M.D. and WEXFORD                     )
HEALTH SOURCES, INC.,                             )
                                                  )
              Defendants.                         )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Plaintiff Lamont Hall sued Wexford Health Sources, Inc. and Dr. Arthur Funk,

alleging that they violated his constitutional rights and committed intentional infliction of

emotional distress by refusing to authorize surgery to repair a hole in his penis while he

was incarcerated at the Illinois Department of Corrections' Northern Reception and

Classification Center. After a trial, a jury found in favor of Dr. Funk on both the

constitutional and state-law claims but found Wexford liable under Monell v. Department

of Social Services of the City of New York, 436 U.S. 658 (1978), and awarded Hall

$425,000 in compensatory and punitive damages. Wexford has moved for judgment as

a matter of law or alternatively for a new trial. Hall has moved to recover attorney's fees

and costs.

                                        Background

       In late 2012, Lamont Hall suffered a gunshot wound to his groin and underwent

surgery that left a hole in the underside of his penis. Before Hall's follow-up surgery to
  Case: 1:14-cv-06308 Document #: 238
                                  234 Filed: 04/15/19
                                             03/18/19 Page 9
                                                           2 of 59
                                                                24 PageID #:5739
                                                                          #:5702



repair the hole, he was arrested and convicted of a criminal offense arising from a

separate matter. He was ultimately incarcerated at the Northern Reception and

Classification Center (NRC), located at the Stateville Correctional Center. While at the

NRC, Hall was required to wash and self-catheterize his penis in front of other inmates,

which he says caused him significant embarrassment and emotional distress.

          Hall sued Dr. Arthur Funk, a physician at the NRC, alleging that he was

deliberately indifferent to Hall's serious medical need in violation of the Eighth

Amendment and committed intentional infliction of emotional distress by refusing to

authorize surgery to repair his penis. Hall also sued Wexford Health Sources, Inc., the

company that contracts to provide medical services at the NRC, alleging, under Monell,

that Wexford's policy of denying so-called "elective" surgeries violated his constitutional

rights.

          The case went to trial in April 2018. The jury returned a verdict in favor of Dr.

Funk on both counts but found for Hall on his Monell claim against Wexford, awarding

him $125,000 in compensatory damages and $300,000 in punitive damages. The

Court, initially concerned that the verdict was inconsistent, instructed the jurors to

continue deliberating, then excused the jury for the weekend. Before the jury was

reconvened, however, the Court held oral argument on the propriety of the verdict,

reversed its decision, and accepted the verdict.

          Wexford has moved for judgment as a matter of law or alternatively for a new

trial. Hall has moved to recover attorney's fees and costs. The Court apologizes for its

inordinate delay in ruling on these motions.




                                                2
 Case:
 Case:1:14-cv-06308
       1:14-cv-06308Document
                    Document#:
                             #:238
                               234Filed:
                                   Filed:04/15/19
                                         03/18/19Page
                                                  Page10
                                                      3 of
                                                         of24
                                                            59PageID
                                                              PageID#:5703
                                                                     #:5740



                                        Discussion

       Wexford argues that it is entitled to judgment as a matter of law under Federal

Rule of Civil Procedure 50 for two reasons: first, there cannot be Monell liability without

individual liability, and second, the evidence was insufficient to support a finding that Dr.

Funk was deliberately indifferent. In the alternative, Wexford has moved for a new trial

under Rule 59, arguing that the jury instructions were confusing and that the Court

wrongly excluded certain evidence and thereby deprived Wexford of a fair trial.

       Finally, Hall has moved for attorney's fees under 42 U.S.C. § 1988 and has

submitted a bill of costs. The parties agree on the amount of the attorney's fees, but

Wexford objects to the bill of costs on several grounds.

A.     Motion for judgment as a matter of law

       A court may grant a motion for judgment as a matter of law "[i]f a party has been

fully heard on an issue during a jury trial and the court finds that a reasonable jury would

not have a legally sufficient evidentiary basis to find for the party on that issue." Fed. R.

Civ. P. 50(a); May v. Chrysler Group, LLC, 716 F.3d 963, 970-71 (7th Cir. 2013). The

court must "review all of the evidence in the record," but in doing so it must "draw all

reasonable inferences in favor of the nonmoving party, and it may not make credibility

determinations or weigh the evidence." Robinson v. Perales, 894 F.3d 818, 833 (7th

Cir. 2018) (quoting Reeves v. Sanderson Pluming Prods., Inc., 530 U.S. 133, 150-51

(2000)).

       Wexford argues that it is entitled to judgment as a matter of law because the jury

verdict was inconsistent and the evidence was insufficient to support the verdict.




                                              3
 Case:
 Case:1:14-cv-06308
       1:14-cv-06308Document
                    Document#:
                             #:238
                               234Filed:
                                   Filed:04/15/19
                                         03/18/19Page
                                                  Page11
                                                      4 of
                                                         of24
                                                            59PageID
                                                              PageID#:5704
                                                                     #:5741



       1.     Consistency of the verdict

       Wexford first argues that the jury verdict is inconsistent as a matter of law. In

evaluating this argument, the "court must reconcile apparently inconsistent verdicts,

rather than overturn them." Deloughery v. City of Chicago, 422 F.3d 611, 617 (7th Cir.

2005). A verdict is inconsistent only if "no rational jury could have brought back the

verdicts that were returned." Id. (internal quotation marks omitted).

       At the outset, the Court notes that Wexford cannot support its argument for

judgment as a matter of law by invoking an allegedly inconsistent jury verdict. "A new

trial on all claims is the appropriate remedy (rather than judgment as a matter of law) in

a case in which the jury has returned inconsistent verdicts." Id. But whether evaluated

as part of the motion for a new trial or as a basis for judgment as a matter of law,

Wexford's argument fails because the jury's verdict was not inconsistent.

       Wexford argues that the jury could not have found it liable after finding in favor of

Dr. Funk. It cites the Supreme Court's decision in City of Los Angeles v. Heller, 475

U.S. 796 (1986), for the proposition that "neither Monell . . . nor any other of our cases

authorizes the award of damages against a municipal corporation based on the actions

of one of its officers when in fact the jury has concluded that the officer inflicted no

constitutional harm." Id. at 799. Wexford maintains that Heller is an absolute bar to

liability in this case because the jury's finding in favor of Dr. Funk conclusively shows

that there is no constitutional harm for which Wexford could be liable.

       The Seventh Circuit has clarified, however, that Heller does not sweep as

broadly as Wexford contends. In Thomas v. Cook County Sheriff's Department, 604

F.3d 293 (7th Cir. 2010), the Seventh Circuit considered whether the county could be



                                              4
 Case:
 Case:1:14-cv-06308
       1:14-cv-06308Document
                    Document#:
                             #:238
                               234Filed:
                                   Filed:04/15/19
                                         03/18/19Page
                                                  Page12
                                                      5 of
                                                         of24
                                                            59PageID
                                                              PageID#:5705
                                                                     #:5742



held liable even though its individual officers were found not to have committed a

constitutional violation. The court rejected the county's argument, calling it "an

unreasonable extension of Heller." Id. at 305. The court held that an entity does not

escape liability whenever the individual officers are found not liable, but only when those

two findings together "would create an inconsistent verdict." Id. And whether the

verdict is inconsistent depends, in turn, on "the nature of the constitutional violation, the

theory of municipal liability, and the defenses set forth." Id.

       Thomas establishes that the verdict in this case is consistent. In Thomas, as

here, the plaintiff alleged that he was unconstitutionally denied medical care, which

requires showing both that the plaintiff's medical condition was objectively medically

serious and that the defendants acted with a sufficiently culpable state of mind.

Thomas, 604 F.3d at 305; see also Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008).

In this context, "the jury could have found that [the individual defendants] were not

deliberately indifferent to [the plaintiff's] medical needs, but simply could not respond

adequately because of the well-documented breakdowns in the [entity defendant's]

policies . . . ." Thomas, 604 F.3d at 305. In other words, the two verdicts are not

inconsistent because the jury might have concluded that Dr. Funk lacked the requisite

mental state for liability but that Wexford's policies were nonetheless responsible for a

violation of Hall's constitutional rights.

       This conclusion finds further support in Glisson v. Indiana Department of

Corrections, 849 F.3d 372 (7th Cir. 2017) (en banc). Glisson involved a suit under

section 1983 alleging that the medical staff and the company providing health services

in an Indiana prison were deliberately indifferent to the decedent's serious medical



                                              5
 Case:
 Case:1:14-cv-06308
       1:14-cv-06308Document
                    Document#:
                             #:238
                               234Filed:
                                   Filed:04/15/19
                                         03/18/19Page
                                                  Page13
                                                      6 of
                                                         of24
                                                            59PageID
                                                              PageID#:5706
                                                                     #:5743



needs. The district court dismissed the Monell claims against the defendant entity after

it granted summary judgment in favor of the individual defendant doctors and nurses.

The Seventh Circuit reversed, noting that the "case well illustrates why an organization

might be liable even if its individual agents are not. . . . [I]f institutional policies are

themselves deliberately indifferent to the quality of care provided, institutional liability is

possible." Id. at 378. Glisson therefore clearly establishes that entities may be liable

under Monell, particularly in the context of denial of medical care, even when the entity's

agents have not personally committed a constitutional violation.

       Wexford's effort to distinguish Glisson is unavailing. First, Wexford's observation

that four judges dissented from the en banc opinion does not constitute a basis for this

Court to disregard recent, binding precedent. In any case, the dissent's dispute with the

majority concerned the sufficiency of the evidence of the defendant entity's indifference

and its causal relationship to the harm—not the underlying premise that the entity may

be liable even when individual officers are not. See id. at 383 (Sykes, J., dissenting).

       Second, Wexford points out that Glisson involved multiple individual defendants

and an allegation that the entity failed to appropriately coordinate group care. This

distinction is similarly immaterial. Glisson's fundamental similarity to this case is simply

that "none of the individual providers . . . personally did anything that would qualify as

'deliberate indifference' for Eighth Amendment purposes," id. at 375, which is what the

jury found here. See also Miranda v. County of Lake, 900 F.3d 335, 344 (7th Cir. 2018)

(citing Glisson for the proposition that "Monell liability is possible even if no individual

official is found deliberately indifferent"). The Seventh Circuit concluded that

notwithstanding a finding in favor of the individual defendants, a reasonable jury



                                                 6
 Case:
 Case:1:14-cv-06308
       1:14-cv-06308Document
                    Document#:
                             #:238
                               234Filed:
                                   Filed:04/15/19
                                         03/18/19Page
                                                  Page14
                                                      7 of
                                                         of24
                                                            59PageID
                                                              PageID#:5707
                                                                     #:5744



nonetheless could have found the entity defendant liable under Monell. The same is

true here.

       The contrary authority Wexford cites does not undermine the rule in Thomas and

Glisson. In Whiting v. Wexford Health Sources, Inc., 839 F.3d 658 (7th Cir. 2016), for

example, the Seventh Circuit noted that "if the plaintiff's theory of Monell liability rests

entirely on individual liability . . . negating individual liability will automatically preclude a

finding of Monell liability." Id. at 664. But that observation is entirely consistent with

Thomas and its application to this case: what matters is whether the Monell claim is

fully dependent on the individual claim, or whether it can survive a finding in favor of the

individual defendant. Indeed, the facts of Whiting furnish a useful contrast. There, the

plaintiff's theory of Monell liability asserted that the individual defendant was acting as

the policymaker on behalf of the entity when he committed the alleged harm. Id. at 664.

Under that theory, there could be no Monell liability unless the individual defendant is

also liable. But this case presents no such equivalence between the two theories of

liability. Instead, Hall's claim of Monell liability rested on evidence that Wexford had a

policy or practice of denying surgeries it deemed "elective" irrespective of the patient's

medical needs. The existence of that policy, and the possibility that it caused Hall to be

denied necessary medical care, are logically independent of the question of whether Dr.

Funk possessed a culpable mental state.

       The other Seventh Circuit cases that putatively contradict Thomas are

distinguishable because they concern allegations of excessive force. See Sallenger v.

City of Springfield, 630 F.3d 499 (7th Cir. 2010); Jenkins v. Bartlett, 487 F.3d 482 (7th

Cir. 2007); Thompson v. Boggs, 33 F.3d 847 (7th Cir. 1995). These cases differ



                                                7
 Case:
 Case:1:14-cv-06308
       1:14-cv-06308Document
                    Document#:
                             #:238
                               234Filed:
                                   Filed:04/15/19
                                         03/18/19Page
                                                  Page15
                                                      8 of
                                                         of24
                                                            59PageID
                                                              PageID#:5708
                                                                     #:5745



crucially from cases about the denial of medical care because excessive force claims do

not have a subjective element. See McDonald by McDonald v. Haskins, 966 F.2d 292,

292-93 (7th Cir. 1992) (describing the "purely objective test for excessive force claims").

As explained above, this subjective element—deliberate indifference—constitutes the

basis on which the jury reached divergent findings on the liability of Wexford and Dr.

Funk. (Concededly, the court in Sallenger also dismissed in passing the possibility of

Monell liability without individual liability in the denial-of-medical-care context.

Sallenger, 630 F.3d at 505. But that argument was not presented to the court, whereas

the contrary holdings of Thomas and Glisson analyze the issue squarely and in

significant detail. Thomas and Glisson therefore control this case, especially given their

factual similarity to the denial of medical care in this action.)

       2.     Consistency with the jury instructions

       The jury's verdict also conforms to the instructions. The Court gave the jury the

following instructions with respect to counts 1 (the individual constitutional claim against

Dr. Funk) and 3 (the Monell claim against Wexford):

       First claim – failure to provide medical care (Dr. Funk)

       To succeed on his first claim, which is against Dr. Funk, Mr. Hall must
       prove each of the following four propositions by a preponderance of the
       evidence:
       1. Mr. Hall had a serious medical need. A serious medical need is a
          condition that a doctor says requires treatment, or that is so obvious
          that even someone who is not a doctor would recognize it as requiring
          treatment.
       2. Dr. Funk was aware that Mr. Hall had a serious medical need. You
          may infer this from the fact that the need was obvious.
       3. Dr. Funk consciously failed to take reasonable measures to provide
          treatment for Mr. Hall's serious medical need. Delaying treatment may
          constitute a failure to take reasonable measures if the delay
          unnecessarily prolonged Mr. Hall's pain. In deciding whether Dr. Funk
          consciously failed to take reasonable measures, you may consider the

                                               8
 Case:
 Case:1:14-cv-06308
       1:14-cv-06308Document
                    Document#:
                             #:238
                               234Filed:
                                   Filed:04/15/19
                                         03/18/19Page
                                                  Page16
                                                      9 of
                                                         of24
                                                            59PageID
                                                              PageID#:5709
                                                                     #:5746



          seriousness of Mr. Hall's medical need, how difficult it would have been
          for Dr. Funk to provide treatment, and whether Dr. Funk had legitimate
          reasons related to safety or security for failing to provide treatment.
       4. As a result of Dr. Funk's actions or inaction, Mr. Hall was harmed. Mr.
          Hall may establish this by showing that he suffered prolonged,
          unnecessary pain.

       [. . .]

       Third claim – failure to provide medical care (Wexford)

       To prevail on his third claim, which is against Wexford, Mr. Hall must
       prove each of the following three propositions by a preponderance of the
       evidence:
       1. Dr. Funk failed to provide medical care to Mr. Hall, as described in the
          instructions regarding Mr. Hall's first claim.
       2. At the time, Wexford had a policy of refusing to allow inmates at the
          Northern Reception Center (NRC) to receive surgeries deemed to be
          elective.
       3. Wexford's policy caused Dr. Funk to fail to provide medical care to Mr.
          Hall as described in the instructions regarding Mr. Hall's first claim.

Dkt. no. 207, at 11, 13. Wexford contends that the Monell instruction, which refers to

the failure "to provide medical care to Mr. Hall as described in the instructions regarding

Mr. Hall's first claim," incorporates the requirement that Dr. Funk acted with deliberate

indifference. As a result, Wexford argues, the jury instructions prohibited the jury from

both finding in favor of Dr. Funk and finding Wexford liable.

       This argument mischaracterizes the Monell instruction. The reference to count 1

specifically refers to Dr. Funk's conduct—that is, his "failure to provide medical care"—

and not to his subjective mental state. By its express terms, the Monell instruction

required the jury only to find that Dr. Funk failed to provide medical care, and not that he

acted with deliberate indifference. It was therefore consistent with this instruction for the

jury to find Wexford liable while also finding in favor of Dr. Funk.

       Finally, the Court acknowledges that there may be an argument that the Monell

instruction misstated the law by failing to require the jury to find that Wexford's policies
                                              9
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 17
                                                          10 of 59
                                                                24 PageID #:5747
                                                                          #:5710



were themselves deliberately indifferent. But Wexford did not raise this objection at

trial—indeed it agreed to the Monell instruction and did not propose an alternative—and

it does not make this objection even now. To the contrary, Wexford argues that

Thomas does not apply and, by implication, that an instruction based on Thomas would

have been erroneous. Wexford therefore has waived any issue based on potential error

in the Monell instruction.

       3.     Sufficiency of the evidence

       Wexford also argues that it is entitled to judgment as a matter of law because the

evidence presented at trial was insufficient to permit a reasonable jury to find that Dr.

Funk had been deliberately indifferent. The cases discussed in the previous section

show, however, that this is the wrong question. Dr. Funk's deliberate indifference is not

essential to Wexford's liability. For example, the evidence that Wexford contends

shows that Dr. Funk's treatment decision was not a substantial departure from accepted

medical standards is relevant only to Dr. Funk's alleged deliberate indifference, not to

Wexford's liability. See McGee v. Adams, 721 F.3d 474, 481 (7th Cir. 2013) (explaining

that the "substantial departure" standard is relevant to determine only whether a

defendant medical professional acting in a professional capacity was deliberately

indifferent). Wexford's sufficiency argument is therefore best understood simply as

another challenge to the consistency of the verdict. Because the Court concludes that

the jury's verdict is not inconsistent for the reasons set forth above, Wexford is not

entitled to judgment or a new trial on that basis.

B.     Motion for a new trial

       In addition to its motion for judgment as a matter of law, Wexford has moved in



                                             10
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 18
                                                          11 of 59
                                                                24 PageID #:5748
                                                                          #:5711



the alternative for a new trial. Federal Rule of Civil Procedure 59 permits the court to

grant a new trial after a jury trial "for any reason for which a new trial has heretofore

been granted in an action at law in federal court." Fed. R. Civ. P. 59(a)(1)(A). "A new

trial should be granted only when the record shows that the jury's verdict resulted in a

miscarriage of justice of where the verdict, on the record, cries out to be overturned or

shocks our conscience." Estate of Burford v. Accounting Practice Sales, Inc., 851 F.3d

641, 646 (7th Cir. 2017).

       1.     Confusing jury instructions

       Wexford first argues that it is entitled to a new trial because the jury instructions

were confusing. A party who seeks a new trial based on an allegedly faulty jury

instruction must show that the "instruction misstates the law in a way that misguides the

jury to the extent that the complaining party suffered prejudice." Armstrong v. BNSF Ry.

Co., 880 F.3d 377, 381 (7th Cir. 2018) (internal quotation marks omitted). The moving

party must show both confusion and prejudice; "[e]ven if we believe that the jury was

confused or misled, we would need to find that the defendants were prejudiced before

ordering a new trial." Jimenez v. City of Chicago, 732 F.3d 710, 717 (7th Cir. 2013).

       As a threshold matter, Wexford has waived its objections to the jury instructions

by failing to raise them at trial despite being given the opportunity to do so. Fed. R. Civ.

P. 51(c); Schmitz v. Canadian Pacific Ry. Co., 454 F.3d 678, 683 (7th Cir. 2006) ("Rule

51 . . . forecloses a party from claiming instructional error unless he properly objects to

the giving or withholding of a requested instruction.") As explained above, Wexford

never objected to the alleged deficiencies in the Monell instructions that it argues

warrant a new trial; indeed, Wexford agreed to the instruction and did not propose any



                                             11
    Case: 1:14-cv-06308 Document #: 238
                                    234 Filed: 04/15/19
                                               03/18/19 Page 19
                                                             12 of 59
                                                                   24 PageID #:5749
                                                                             #:5712



alternative. The Court therefore finds that Wexford has waived these objections.

        But even if Wexford had properly objected to the jury instructions, it has not

shown that it is entitled to a new trial. First, even now, Wexford does not argue that the

Monell instruction was legally erroneous. Instead, it contends that the instruction was

legally accurate but that the jury failed to follow it. See Wexford's Mot., dkt no. 220, at

11. Without showing that the instruction misstated the law, Wexford cannot prevail on

its motion for a new trial. See Guzman v. City of Chicago, 689 F.3d 740, 745 (7th Cir.

2012) ("This inquiry requires us first to determine whether an instruction misstates or

insufficiently states the law . . .").

        Second, even if the Court were to charitably read Wexford's motion as implicitly

alleging error in the Monell instruction, Wexford's legal theory is incorrect. Again,

Wexford's contention—its only contention—is that the instruction failed to tie its liability

to a finding of individual liability regarding Dr. Funk. As the Court previously discussed,

the Seventh Circuit's decisions in Thomas and Glisson show that Monell liability does

not depend on individual liability in this case. Indeed, Thomas and Glisson make clear

that an instruction tethering Wexford's liability to Dr. Funk's individual liability would

have been erroneous. 1

        Third, Wexford argues that the fact that the jury submitted questions to the Court

asking to clarify the relationship between the two counts is evidence of confusion.

Although the jury may have been confused initially, the Court's responses to the jury's

questions were accurate and appropriate. The jury's first note stated that they were



1
  As the Court previously noted, if there was any error in the Monell instruction, it was
the failure to instruct the jury on the standard for Wexford's deliberate indifference. But
Wexford did not argue this before, and it does not argue it now.
                                              12
  Case: 1:14-cv-06308 Document #: 238
                                  234 Filed: 04/15/19
                                             03/18/19 Page 20
                                                           13 of 59
                                                                 24 PageID #:5750
                                                                           #:5713



"unable to come to agreement on #3 of the first claim," and that they did not "think [they

could] decide the subsequent claims" until they had done so. Dkt. no. 214. In

response, the Court re-read the final instruction and instructed the jury to continue

deliberating. Trial Tr., dkt. no. 220-4, at 655-56. The jury's second note asked whether

they could "come to agreement on" the Monell claim "[i]f we can't agree on the first

claim." Dkt. no. 215. In response, the Court wrote a note stating that it could not give

further instructions on that question and asking the jurors to rely on the instructions they

had already been given. Id. Because the original instructions accurately reflected that

Wexford could be liable independently of Dr. Funk's liability, the Court's responses

referring the jury to the original instructions were appropriate. See United States v.

Mealy, 851 F.2d 890, 902 (7th Cir. 1988) ("If the original jury charge clearly and

correctly states the applicable law, the judge may properly answer the jury's question by

instructing the jury to reread the instructions.").

         After the jury returned its verdict, the Court initially believed the verdict was

inconsistent, told the jury this, and instructed the jury to continue deliberating. Trial Tr.,

dkt. no. 220-4, at 673. Shortly thereafter, the jury submitted its final note, which stated,

"Page 9 says, you must consider each claim separately, which is what we did, separate

defendants, and we found against Wexford but not Funk. Why is this not okay?" Id. at

674. This note suggests that the jury correctly understood that counts 1 and 3 were

independent of one another and that Wexford's liability did not depend on Dr. Funk's

liability.

         Finally, even if the jury's questions evince some degree of confusion on the part

of some jurors, for the reasons previously discussed, Wexford has not shown that it was



                                                13
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 21
                                                          14 of 59
                                                                24 PageID #:5751
                                                                          #:5714



prejudiced by the misstatement of the law it claims: under the law as it applied in this

case, Wexford's liability did not depend on Dr. Funk's individual liability. Confusion

without prejudice does not warrant a new trial. Jimenez, 732 F.3d at 717.

2.     Evidentiary arguments

       Wexford also argues that a new trial is required because of the Court's decision

to exclude certain evidence. When considering evidence that was allegedly wrongfully

excluded, a "new trial is warranted only if the error has a substantial and injurious effect

or influence on the determination of a jury and the result is inconsistent with substantial

justice." Burton v. City of Zion, 901 F.3d 772, 776 (7th Cir. 2018) (internal quotation

marks omitted). The party seeking a new trial must "show that an average juror would

have found the omitted evidence persuasive." Id. If the evidentiary rulings do not

warrant a new trial when considered individually, they may nonetheless justify a new

trial based on "cumulative prejudice," which "occurs when (1) . . . multiple errors

occurred at trial; and (2) those errors, in the context of the entire trial, were so severe as

to have rendered the trial fundamentally unfair." Thompson v. City of Chicago, 722 F.3d

963, 979 (7th Cir. 2013) (internal quotation marks omitted) (alteration in original).

              a.     Felony conviction

       Wexford argues that it should have been permitted to introduce evidence that

Hall was in prison in connection with a firearm-related felony. This argument is

unpersuasive given that the Court permitted Wexford to introduce evidence that Hall

was a parole violator who was in prison for a felony at all relevant times. To the extent

that Wexford objects to Hall's attorneys characterizing him as a "victim of

happenstance," Wexford's Mot., dkt. no. 220, at 14, the evidence that he was in prison



                                             14
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 22
                                                          15 of 59
                                                                24 PageID #:5752
                                                                          #:5715



because he committed a felony suffices to rebut that inference. The Court admitted the

relevant part of the evidence, which was sufficient to prevent any prejudice to the

Wexford.

       Wexford further argues, however, that the nature of the conviction had special

importance because it "provides a window into Hall's mind; specifically, the weight and

importance that he placed upon the second-stage surgery to correct the defect, and the

alleged emotional state he was in." Wexford's Reply Br., dkt. no. 227, at 8. But

Wexford has failed to explain what is uniquely significant about the fact that Hall was in

prison on a firearms conviction, and the suggestion that the nature of his felony has any

bearing on his view of the importance of the surgery is speculative and unsupported.

More plausible is that Wexford hoped to introduce this evidence to imply that Hall had a

character for criminality. As this Court noted in an earlier ruling, this evidence is

"irrelevant and grossly and unfairly prejudicial," Order of April 7, 2018, dkt. no. 199, at 6,

and its exclusion does not warrant a new trial.

              b.     Self-inflicted wound

       Wexford also argues that it is entitled to a new trial because the Court excluded

evidence that Hall's gunshot wound was self-inflicted. Wexford asserts that this

evidence would have shown that Hall did not primarily suffer embarrassment because of

the hole in the base of his penis that required him to self-catheterize in front of other

prison inmates every day, but because he shot himself.

       This argument lacks any evidentiary basis. First, Wexford cites the following

deposition testimony:

       Q:      Sure. Were they ridiculing you because you had shot yourself or were
       they ridiculing you because of the catheterization?

                                             15
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 23
                                                          16 of 59
                                                                24 PageID #:5753
                                                                          #:5716



       [objections omitted]
       A:     What I am sure of, they was harassing me and stuff due to the fact that I
       had to self-catheterize and sit and use it as a woman. And, you know, they was
       making all type of disturbing remarks.

Hall Dep., dkt. no. 220-6, at 60:1-8. Wexford presents this testimony as evidence that

Hall was embarrassed by having shot himself, but it plainly says the opposite. In its

reply brief, Wexford reframes its argument to assert that because Hall failed to say that

the inmates did not know that he had shot himself (information the question did not ask

for), the other inmates must have known, and therefore they must have made fun of him

for that reason. In fact, Hall expressly identified the cause of his harassment and

embarrassment, which was that he had to self-catheterize. Any other inferences from

this testimony are wildly speculative at best.

       Second, Wexford cites the deposition testimony of Dr. Tiger Devore, an expert

witness for the plaintiff, that a self-inflicted gunshot wound would produce a different

emotional response than being shot by someone else. It argues that cross-examining

Dr. Devore about the psychological effect of a self-inflicted gunshot wound would have

undermined Dr. Devore’s conclusions about the cause of his psychological harm. In

fact, Wexford did cross-examine Dr. Devore about Hall's preexisting psychological

issues and argued in its closing that these factors caused his psychological injuries.

Wexford offers no explanation or evidence suggesting that excluding the self-inflicted

nature of the wound had a substantial and injurious effect on the jury's determination.

       As the Court noted in an earlier ruling, the evidence that the gunshot wound was

self-inflicted "is entirely irrelevant regarding what medical treatment was or was not

appropriate," and its admission would work "unfair prejudice" that "far outweighs any

minuscule probative value it might have." Order of April 7, 2018, dkt. no. 199, at 6.


                                            16
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 24
                                                          17 of 59
                                                                24 PageID #:5754
                                                                          #:5717



Considering this substantial risk of unfair prejudice, even if the evidence that the wound

is self-inflicted were probative, Wexford has failed to explain why excluding that

evidence was so injurious as to be "inconsistent with substantial justice." Burton, 901

F.3d at 776.

       Finally, even if the Court were to find that excluding both pieces of evidence—the

nature of Hall's felony conviction and the self-inflicted gunshot wound—was erroneous,

their exclusion, considered together, does not constitute "cumulative prejudice"

sufficient to "render[] the trial fundamentally unfair." Thompson, 772 F.3d at 979.

C.     Attorney's fees and bill of costs

       Having concluded that Wexford is not entitled to a new trial or judgment as a

matter of law, the Court turns to Hall's motion for attorney's fees and bill of costs.

       1.      Attorney's fees

       In an action under 42 U.S.C. § 1983, the district court "may allow the prevailing

party . . . a reasonable attorney's fee as part of the costs." 42 U.S.C. § 1988(b); Capps

v. Drake, 894 F.3d 802, 804 (7th Cir. 2018). The starting point for determining a

reasonable attorney's fee is the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate. Thorncreek Apartments Ill., LLC v. Mick, 886

F.3d 626, 638 (7th Cir. 2018). In cases brought by a prisoner, however, the attorney's

fee is limited by statute in two respects. First, the total fee may not exceed 150% of the

damages award. 42 U.S.C. § 1997e(d)(2). Second, the prisoner's attorney must

recover 25% of the fee award from their client's judgment. Id.

       Hall has moved to recover $531,250 in attorney's fees. Because Hall was

awarded $425,000, this amount complies with 42 U.S.C. § 1997(d)(2) because it equals



                                             17
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 25
                                                          18 of 59
                                                                24 PageID #:5755
                                                                          #:5718



150% of the damages award less 25%. Wexford does not dispute that a fee of

$531,250 is permitted under the statute.

       Wexford also agrees that the requested attorney's fee is reasonable given the

significant number of hours Hall's attorneys invested in this case over the past three

years. Hall has submitted timesheets showing that the attorneys, paralegals, and

project assistants working on his case billed nearly 5,000 hours at a total value

exceeding $3 million. The Court need not determine whether $3 million is a reasonable

fee because it is almost six times the statutory maximum that Hall is permitted to

recover. The Court finds that Hall's requested fee is reasonable and awards an

attorney's fees in the amount of $531,250.

       2.     Bill of costs

       Federal Rule of Civil Procedure 54 instructs that "costs—other than attorney's

fees—should be allowed to the prevailing party" unless "a court order provides

otherwise." Fed. R. Civ. P. 54(d)(1). By statute, recoverable costs include (1) fees of

the clerk and marshal; (2) fees for transcripts necessarily obtained for use in the case;

(3) fees and disbursements for printing and witnesses; (4) fees for copies necessarily

obtained for use in the case; (5) docket fees; and (6) compensation of court appointed

experts and interpreters. 28 U.S.C. § 1920; Republic Tobacco Co. v. N. Atlantic

Trading Co., 481 F.3d 442, 447 (7th Cir. 2007). The losing party bears the burden of

showing that taxed costs are not appropriate. Beamon v. Marshall & Ilsley Tr. Co., 411

F.3d 854, 864 (7th Cir. 2005).

       Hall's bill of costs claimed $30,601.49 in expenses, of which Wexford disputes

$14,216.64.



                                             18
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 26
                                                          19 of 59
                                                                24 PageID #:5756
                                                                          #:5719



              a.     Service of summons and subpoenas

       First, Wexford objects to $1,245 in costs for the service of subpoenas. It argues

that because Hall used a special process server (instead of serving subpoenas by

certified mail) and has not demonstrated the necessity of doing so, he may not recover

any of those costs. Second, Wexford argues that Hall may only recover trial subpoena

costs for witness who testified at trial, and that the subpoena costs for several non-

testifying witnesses must be denied as unnecessary.

       Hall is entitled to recover the full $1,245 in subpoena service costs. Costs arising

from the use of special process servers are recoverable so long as they do not exceed

the rate that the U.S. Marshals Service would have charged. Hillman v. City of Chicago,

No. 04-CV-6671, 2017 WL 3521098, at *9 (N.D. Ill. Aug. 16, 2017) (citing Collins v.

Gorman, 96 F.3d 1057, 1060 (7th Cir. 1996)). Hall's bill of costs satisfies this

requirement because it charges the lesser of the U.S. Marshals Service's rate and the

actual amount paid to the process servers. See Pl.'s Ex. A., Summ. of Costs, dkt. no.

229-1, at 1. And Hall is not limited to recovering service fees for witnesses who testified

at trial; he may recover the costs of serving subpoenas to any witnesses whose

testimony was "necessary at the time [it was] sought." Ayala v. Rosales, No. 13-CV-

04425, 2016 WL 2659553, at *3 (N.D. Ill. May 9, 2016). Hall argues that he listed all the

subpoenaed witnesses on his pretrial disclosures and intended to call them at trial.

Wexford's conclusory allegation that these witnesses were "unnecessary" does not

satisfy its burden to show that the service costs are inappropriate.

              b.     Transcripts

       Hall seeks $18,097.06 for the costs of obtaining deposition and trial transcripts.



                                            19
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 27
                                                          20 of 59
                                                                24 PageID #:5757
                                                                          #:5720



Wexford objects only to certain costs associated with deposition transcripts. It argues

that some categories of expenses—that is, the costs of video recordings, court reporter

attendance fees, deposition exhibits, and delivery, shipping, and handling—are non-

recoverable. It also argues that Hall's per-page rate improperly exceeds the limits

imposed by the fee schedule of the United States Judicial Conference in violation of

Northern District of Illinois Local Rule 54.1(b).

       With several exceptions, Wexford’s objections to the transcript costs are

generally unfounded. First, comparing the invoices to Hall's schedule of costs reveals

that Hall is not seeking to recover the costs of conducting or obtaining video recordings.

See Pl.'s Ex. A, Summ. of Costs, dkt. no. 229-1, at 1-2; Pl.'s Ex. B, Dep. & Trial Tr.

Invoices, dkt. no. 229-2.

       Second, it is simply untrue as a matter of law that Hall may not recover the

attendance fee or the cost of obtaining deposition exhibits. The Seventh Circuit has

held that the district court has discretion to award costs "'incidental' to the taking of the

depositions, . . . such as per diem and delivery charges by the court reporter." Finchum

v. Ford Motor Co., 57 F.3d 526, 534 (7th Cir. 1995). And "[c]ourts in this district have

found costs associated with deposition exhibits taxable on the ground that exhibits are

essential to understanding the content of a deposition, especially in a complex and

heavily litigated case." Springer v. Ethicon, Inc., No. 17 C 3930, 2018 WL 1453553, at

*14 (N.D. Ill. Mar. 23, 2018) (internal quotation marks omitted). Though deposition

exhibits are non-recoverable when the party was already in possession of those

exhibits, Cengr v. Fusibond Piping Sys., Inc., 135 F.3d 445, 456 (7th Cir. 1998),

Wexford has not shown or even alleged that Hall was already had the exhibits in



                                              20
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 28
                                                          21 of 59
                                                                24 PageID #:5758
                                                                          #:5721



question.

       Third, Wexford is mistaken about the nature of Hall’s requested transcript costs.

A review of Hall’s invoices and the schedule of costs reveals that, in general, Hall has

properly adjusted those costs to align with the United States Judicial Conference

schedule of costs by calculating an adjusted total using the maximum allowed per-page

rate of $3.65 for original transcripts. See Pl.'s Ex. A, Summ. of Costs, dkt. no. 229-1, at

1-2; Pl.'s Ex. B, Dep. & Trial Tr. Invoices, dkt. no. 229-2; U.S. Courts, Federal Court

Reporting Program, http://www.uscourts.gov/services-forms/federal-court-reporting-

program#rates (last visited Mar. 11, 2019).

       Hall's request includes a few errors, however. The schedule for the deposition

transcripts of Hall, Allen Chernoff, Tiger Devore, and Jaclyn Milose improperly request a

per-page rate of $3.65, even though this is the authorized rate for original transcripts

and Hall's attorneys obtained copies. Adjusting the costs for those transcripts according

to the $.90-per-page rate for copies yields a total combined cost of $648.00 for those

four transcripts, rather than the requested $2,066.99. But Hall also under-charged for

the deposition transcript of David Mathis because of an apparent typographical error.

The requested cost of that transcript—$8.69—should instead be $868.70.

       Hall also improperly requests court reporter attendance fees that exceed the

maximum rates set by the Clerk, which are "$110 for one half day (4 hours or less), and

$220 for a full day attendance fee." Northern District of Illinois, Transcript Rates,

http://www.ilnd.uscourts.gov/Pages.aspx?page=transcriptrates (last visited Mar. 11,

2019). Adjusting the requested attendance fees to conform to these rates reduces the

cost from $3,250 to $1,870.



                                              21
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 29
                                                          22 of 59
                                                                24 PageID #:5759
                                                                          #:5722



       Finally, Wexford is correct that a plaintiff generally may not recover the "costs

associated with delivering, shipping, or handling transcripts," which "are typically non-

recoverable ordinary business expenses." Intercontinental Great Brands LLC v. Kellogg

N. Am. Co., No. 13 C 321, 2016 WL 316865, at *3 (N.D. Ill. Jan. 26, 2016). Because

Hall has not shown that the shipping and handling costs associated with the deposition

transcripts are reasonable and necessary, rather than simply for his attorneys'

convenience, he is not entitled to $329.50 in delivery costs.

       After correcting Hall's per-page and court reporter attendance rates to conform to

the applicable fee schedules and deducting the costs for shipping and handling, the

Court concludes that Hall is entitled to $14,409.59 for the total cost of transcripts.

              c. Printing, duplication, and data

       Hall claims $9,608.96 in expenses related to printing, duplication, and data.

Wexford objects to that entire amount, arguing that Hall has not adequately

demonstrated the necessity of each of the expenses.

       A party seeking to recover printing and data costs need provide only "the best

breakdown obtainable from retained records." Northbrook Excess & Surplus Ins. Co. v.

Procter & Gamble Co., 924 F.2d 633, 643 (7th Cir. 1991). The Seventh Circuit has held

in an analogous context that an affidavit attesting to the necessity of the costs is

sufficient. Nat'l Org. for Women v. Scheidler, 750 F.3d 696, 698 (7th Cir. 2014)

(observing that "[n]o sensible legal system requires parties to waste $60 of lawyers' time

to explain spending $6 on making a copy of something"). But a court cannot award any

copying costs "unless it has some confidence that the costs are, in fact, recoverable,

reasonable, and not incurred merely for the convenience of counsel." Springer, 2018



                                             22
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 30
                                                          23 of 59
                                                                24 PageID #:5760
                                                                          #:5723



WL 1453553, at *17.

       The breakdown Hall attached to his bill of costs is deficient because it does not

specify the purpose of each expense, and Hall's attorneys have not submitted an

affidavit attesting to their necessity. Without this information—or at least one or the

other—the Court cannot verify the propriety of the printing costs to ensure that they are

not duplicative or solely for the attorneys' convenience. Hall has attempted to shore up

his request by submitting an additional summary of the printing and data invoices that

ties each expenditure to a corresponding phase of the litigation. See Pl.'s Ex. 1, Add'l

Summ. of Pl.'s Invoices for Printing & Copying Costs, dkt. no. 231-1. But this

supplemental exhibit also lacks appropriate verification, and it does not offer any means

of vetting the necessity of the costs.

       Without providing evidence that the costs were necessary, Hall cannot recover

full amount requested for printing, duplication, and data costs. Given the history of this

case, the Court concludes that Hall's request for $9,608.96 in costs for printing,

duplication, and data is excessive. The Court will award $3,202.99 in printing costs, or

one-third of the requested amount.

              d. Witness expenses

       Wexford's final objection to the bill of costs concerns the witness fees for Allen

Chernoff, Ervin Kocjancic, Anna McBee, and Rose Perry. It argues that because those

witnesses did not testify, Hall may not recover the corresponding witness fees. First,

Wexford is mistaken with respect to Perry, who did in fact testify. Second, witness fees

are recoverable as long as the "witness's attendance was reasonably expected to be

necessary, and if that witness was ready to testify." Huerta v. Village of Carol Stream,



                                            23
 Case: 1:14-cv-06308 Document #: 238
                                 234 Filed: 04/15/19
                                            03/18/19 Page 31
                                                          24 of 59
                                                                24 PageID #:5761
                                                                          #:5724



No. 09 C 1492, 2013 WL 427140, at *4 (N.D. Ill. Feb. 4, 2013). Hall argues that these

witnesses were listed on his pretrial disclosures and that he intended to call them;

Wexford has not shown otherwise. Hall is entitled to the requested $433.52 in witness

fees.

                                       Conclusion

        For the foregoing reasons, the Court denies defendant Wexford’s motion for

judgment as a matter of law or a new trial [dkt. no. 220]. The Court grants plaintiff's

motion for attorney's fees of $531,250 and also awards plaintiff costs in the amount of

$20,508.05 [dkt. nos. 228, 229].



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: March 18, 2019




                                            24
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 32 of 59 PageID #:5762
                                                                                          APPEAL,COX,HABEAS,TERMED

                                             United States District Court
                          Northern District of Illinois - CM/ECF LIVE, Ver 6.2.2 (Chicago)
                                  CIVIL DOCKET FOR CASE #: 1:14-cv-06308
                                                   Internal Use Only


          Hall v. Funk                                                           Date Filed: 08/14/2014
          Assigned to: Honorable Matthew F. Kennelly                             Date Terminated: 04/16/2018
          Demand: $9,999,000                                                     Jury Demand: Both
          Cause: 42:1983 Prisoner Civil Rights                                   Nature of Suit: 555 Civil Rights (Prison
                                                                                 Condition)
                                                                                 Jurisdiction: Federal Question

          Plaintiff
          Lamont Hall                                             represented by Jack R. Bierig
                                                                                 Schiff Hardin LLP
                                                                                 233 South Wackr Drive
                                                                                 Suite 7100
                                                                                 Chicago, IL 60602
                                                                                 (312) 258-5511
                                                                                 Email: jbierig@schiffhardin.com
                                                                                 LEAD ATTORNEY
                                                                                 ATTORNEY TO BE NOTICED

                                                                                  Alison R Leff
                                                                                  Loevy & Loevy
                                                                                  311 N. Aberdeen
                                                                                  3rd Floor
                                                                                  Chicago, IL 60607
                                                                                  (312) 243-5900
                                                                                  Email: alison@loevy.com
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  John O. Leahy
                                                                                  Butler Rubin Saltarelli & Boyd LLP
                                                                                  321 N. Clark Street
                                                                                  Suite 400
                                                                                  Chicago, IL 60654
                                                                                  (312) 444-9660
                                                                                  Email: jleahy@butlerrubin.com
                                                                                  TERMINATED: 03/16/2017

                                                                                  Joshua Alexander Fogarty
                                                                                  Sidley Austin Llp



1 of 28                                                                                                                 4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 33 of 59 PageID #:5763

                                                                                 1 S. Dearborn St.
                                                                                 Chicago, IL 60603
                                                                                 (312) 853-0634
                                                                                 Email: jfogarty@sidley.com
                                                                                 ATTORNEY TO BE NOTICED

                                                                                 Peter D. Mclaughlin
                                                                                 Sidley Austin Llp
                                                                                 1 S. Dearborn
                                                                                 Chicago, IL 60603
                                                                                 (312) 853-3772
                                                                                 Email: peter.mclaughlin@sidley.com
                                                                                 ATTORNEY TO BE NOTICED

                                                                                 Tom Kayes
                                                                                 Keller Lenkner LLC
                                                                                 150 N. Riverside Plaza
                                                                                 Chicago, IL 60606
                                                                                 3127415220
                                                                                 Email: tk@kellerlenkner.com
                                                                                 TERMINATED: 05/30/2018

                                                                                 Veena K Gursahani
                                                                                 Sidley Austin LLP
                                                                                 1 S. Dearborn
                                                                                 Chicago, IL 60603
                                                                                 (312) 853-7883
                                                                                 Email: vgursahani@sidley.com
                                                                                 TERMINATED: 08/22/2017


          V.
          Defendant
          Stateville Corrections
          (Idoc)
          TERMINATED: 09/23/2014

          Defendant
          Diane Schwarz                                           represented by Michael R. Slovis
          Dr.                                                                    Cunningham, Meyer & Vedrine
                                                                                 One East Wacker Drive
                                                                                 #2200
                                                                                 Chicago, IL 60601
                                                                                 (312)578-0049
                                                                                 Email: mslovis@cmvlaw.com
                                                                                 LEAD ATTORNEY



2 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 34 of 59 PageID #:5764

                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Kipp B. Cornell
                                                                                  Cunningham, Meyer & Vedrine
                                                                                  One East Wacker
                                                                                  Suite 2200
                                                                                  Chicago, IL 60601
                                                                                  312-578-0049
                                                                                  Email: kcornell@cmvlaw.com
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Peter James Strauss
                                                                                  Cunningham, Meyer & Vedrine
                                                                                  One East Wacker Drive
                                                                                  Suite 2200
                                                                                  Chicago, IL 60601
                                                                                  (312) 578-0319
                                                                                  Email: pstrauss@cmvlaw.com
                                                                                  ATTORNEY TO BE NOTICED

          Defendant
          Dr. Funk                                                represented by Michael R. Slovis
                                                                                 (See above for address)
                                                                                 LEAD ATTORNEY
                                                                                 ATTORNEY TO BE NOTICED

                                                                                  Kipp B. Cornell
                                                                                  (See above for address)
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Peter James Strauss
                                                                                  (See above for address)
                                                                                  ATTORNEY TO BE NOTICED

          Defendant
          Wexford Health Source                                   represented by Kipp B. Cornell
          TERMINATED: 09/23/2014                                                 (See above for address)
                                                                                 ATTORNEY TO BE NOTICED

          Defendant
          Micheal Lemke                                           represented by Emma Dorothy Steimel
                                                                                 Illinois Attorney General
                                                                                 100 W. Randolph
                                                                                 13th Floor
                                                                                 Chicago, IL 60601
                                                                                 (312) 814-2035
                                                                                 Email: esteimel@atg.state.il.us


3 of 28                                                                                                                 4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 35 of 59 PageID #:5765

                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Jeanne N. Brown
                                                                                  Office of the Illinois Attorney General
                                                                                  100 W. Randolph Street
                                                                                  Chicago, IL 60601
                                                                                  (312) 814-4491
                                                                                  Email: jebrown@atg.state.il.us
                                                                                  TERMINATED: 04/19/2016
                                                                                  LEAD ATTORNEY

                                                                                  Thor Yukinobu Inouye
                                                                                  Illinois Attorney General's Office
                                                                                  100 W. Randolph Street
                                                                                  Chicago, IL 60601
                                                                                  312 814-1670
                                                                                  Email: tinouye@atg.state.il.us
                                                                                  LEAD ATTORNEY
                                                                                  ATTORNEY TO BE NOTICED

                                                                                  Erin Rachel Gard
                                                                                  Illinois Attorney General's Office
                                                                                  General Law Bureau
                                                                                  100 W. Randolph Street
                                                                                  13th Floor
                                                                                  Chicago, IL 60601
                                                                                  (312) 814-5163
                                                                                  Email: egard@atg.state.il.us
                                                                                  TERMINATED: 03/07/2016

          Defendant
          Arthur Funk, M.D.                                       represented by Chad Michael Skarpiak
                                                                                 Cunningham, Meyer & Vedrine, P.C.
                                                                                 One E. Wacker Drive, Suite 2200
                                                                                 Chicago, IL 60601
                                                                                 (312) 578-0049
                                                                                 Email: cskarpiak@cmvlaw.com
                                                                                 ATTORNEY TO BE NOTICED

                                                                                  Kipp B. Cornell
                                                                                  (See above for address)
                                                                                  ATTORNEY TO BE NOTICED

          Service List                                            represented by Illinois Department of Corrections
                                                                                 100 West Randolph, Suite 4-200
                                                                                 Chicago, IL 60601



4 of 28                                                                                                                 4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 36 of 59 PageID #:5766

                                                                                   Email:
                                                                                   DOC.ILNDNotices@doc.illinois.gov
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Prisoner Correspondence - Internal Use
                                                                                   Only
                                                                                   Email: Prison3_ILND@ilnd.uscourts.gov
                                                                                   TERMINATED: 12/02/2014


          Date Filed                 #           Docket Text
          08/14/2014                         1 Entered in error. (Entered: 08/18/2014)
          08/14/2014                         3 RECEIVED Complaint and 5 copies by Lamont Hall; (Envelope not
                                               postmarked). (sxw, ) (Additional attachment(s) added on 9/3/2015: # 1
                                               Envelope) Docket text modified by Clerk's Office on 9/3/2015. (mmy, ).
                                               (Entered: 08/18/2014)
          08/14/2014                         4 CIVIL Cover Sheet. (sxw, ) (Entered: 08/18/2014)
          08/14/2014                         5 APPLICATION by Plaintiff Lamont Hall for leave to proceed in forma
                                               pauperis; (Exhibits). (sxw, ) (Entered: 08/18/2014)
          08/14/2014                         6 MOTION by Plaintiff Lamont Hall for attorney representation. (sxw, )
                                               (Entered: 08/18/2014)
          08/18/2014                         2 NOTICE of Correction regarding received complaint 1 . (sxw, ) (Entered:
                                               08/18/2014)
          09/23/2014                         7 ORDER: The Court grants Plaintiff's application to proceed in forma
                                               pauperis [#5] and orders the trust fund officer at Plaintiff's current place of
                                               incarceration to deduct $7.48 from Plaintiff's account for payment to the
                                               Clerk of Court as an initial partial filing fee. However, Defendant Stateville
                                               Corrections, Wexford Health Sources, and MichaelLemke are dismissed as
                                               Defendants. The Clerk is directed to: (1) send a copy of this order to the
                                               trust fund officer at the Cook County Jail; (2) issue summonses for service
                                               on Defendants Dr. Diane Schwarz and Dr. Funk by the U.S. Marshal; and
                                               (3) sendPlaintiff a Magistrate Judge Consent Form and Instructions for
                                               Submitting Documents along with a copy of this order; and (4) mail
                                               Plaintiff five blank USM-285 (Marshals service) forms. Signed by the
                                               Honorable Matthew F. Kennelly on 9/23/2014. Mailed notice (sxw)
                                               (Entered: 09/24/2014)
          09/23/2014                         8 COMPLAINT filed by Lamont Hall; Jury Demand.(sxw) (Entered:
                                               09/24/2014)
          09/23/2014                             (Court only) ***Motions terminated: MOTION by Plaintiff Lamont Hall
                                                 for attorney representation 6 (sxw, ) (Entered: 10/31/2014)
          09/24/2014                             SUMMONS Issued along with USM 285 form(s), copy of the complaint
                                                 and certified copy of order dated 09/23/2014 to the U.S. Marshal's Office as


5 of 28                                                                                                                  4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 37 of 59 PageID #:5767

                                                 to Defendants Dr. Funk & Diane Schwarz via e-mail. (sxw) (Entered:
                                                 09/24/2014)
          09/24/2014                             MAILED Copy of Order dated 09/23/2014, Magistrate Consent Form,
                                                 Instructions for Submitting Documents, and five blank USM-285
                                                 (Marshal's service) forms to Plaintiff. Additionally, copy of order dated
                                                 09/23/2014 to the Trust Fund Officer at the Cook County Jail. (sxw)
                                                 (Entered: 09/24/2014)
          10/03/2014                         9 (Court only) RECEIVED USM-285 form for defendant(s) Dr. Diane
                                               Schwarz & Dr. Funk (Attachments: # 1 USM-285)(as, ) (Entered:
                                               10/08/2014)
          11/04/2014                       12 WAIVER OF SERVICE returned executed 10/30/2014 by U.S. Marshal's
                                              Service as to Dr. Funk; waiver sent on 10/27/2014, answer due 12/26/2014;
                                              (Attachments: # 1 Return of Service)(sxw) (Entered: 11/07/2014)
          11/04/2014                       13 WAIVER OF SERVICE returned executed 10/30/3014 by U.S. Marshal's
                                              Service as to Diane Schwarz; waiver sent on 10/27/2014, answer due
                                              12/26/2014. (Attachments: # 1 Return of Service).(sxw) (Entered:
                                              11/07/2014)
          11/05/2014                       10 ATTORNEY Appearance for Defendants Dr. Funk, Diane Schwarz by
                                              Michael R. Slovis (Attachments: # 1 Certificate of Service)(Slovis,
                                              Michael) (Entered: 11/05/2014)
          11/06/2014                        11 ATTORNEY Appearance for Defendants Dr. Funk, Diane Schwarz by Peter
                                               James Strauss (Attachments: # 1 Certificate of Service)(Strauss, Peter)
                                               (Entered: 11/06/2014)
          12/02/2014                       14 ORDER: At its own instance, the Court reconsiders its September 23, 2014,
                                              order denying Plaintiff's motion for attorney representation 6 . In light of
                                              his appointment to represent Plaintiff in Hall v. Cook County, et al., 14 C
                                              7887 (N.D. Ill.) (Kennelly, J.), and given the potential overlap between that
                                              case and this one, the Court appoints Jack R. Bierig of Sidley Austin LLP,
                                              One South Dearborn Street Chicago, Illinois 60603, to also represent
                                              Plaintiff in this case, in accordance with counsel's trial bar obligations
                                              under the District Court's Local Rule 83.37 (N.D. Ill.). Counsel should
                                              determine whether amendment of either or both complaints is appropriate
                                              and whether they should proceed as a single case, two consolidated cases,
                                              or two separate cases. A status hearing is scheduled for 1/8/2015 at 9:30
                                              a.m. Signed by the Honorable Matthew F. Kennelly on 12/2/2014. Mailed
                                              notice (sxw) (Entered: 12/02/2014)
          12/03/2014                       18 MOTION for Attorney Representation by Plaintiff Lamont Hall. (sxw)
                                              (Entered: 12/09/2014)
          12/03/2014                       19 WAIVER OF SERVICE as to Dr. Funk returned executed on 10/27/2014;
                                              (Attachments: # 1 Waiver of Service of Summons as to Dr. Diane Schwarz
                                              returned executed on 10/27/2014). (sxw) (Entered: 12/09/2014)




6 of 28                                                                                                                  4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 38 of 59 PageID #:5768

          12/04/2014                       15 ATTORNEY Appearance for Plaintiff Lamont Hall by Jack R. Bierig
                                              (Bierig, Jack) (Entered: 12/04/2014)
          12/04/2014                       16 ATTORNEY Appearance for Plaintiff Lamont Hall by Veena K Gursahani
                                              (Gursahani, Veena) (Entered: 12/04/2014)
          12/08/2014                       17 ATTORNEY Appearance for Plaintiff Lamont Hall by John Ori Leahy
                                              (Leahy, John) (Entered: 12/08/2014)
          01/05/2015                       20 STATUS Report by Lamont Hall (Bierig, Jack) (Entered: 01/05/2015)
          01/08/2015                             (Court only) ***Motions terminated: MOTION by Plaintiff Lamont Hall
                                                 for attorney representation 18 (pjg, ) (Entered: 01/08/2015)
          01/08/2015                       21 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              held on 1/8/2015 and continued to 3/23/2015 at 9:00 a.m. Plaintiff has until
                                              2/27/2015 to file an amended complaint potentially naming additional
                                              parties. Mailed notice. (pjg, ) (Entered: 01/08/2015)
          02/13/2015                       22 MOTION by Plaintiff Lamont Hall for order Directing Stateville
                                              Correctional Center To Produce Requested Records, MOTION by Plaintiff
                                              Lamont Hall for extension of time to file Amended Complaints
                                              (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Bierig, Jack) (Entered:
                                              02/13/2015)
          02/13/2015                       23 NOTICE of Motion by Jack R. Bierig for presentment of motion for order,,
                                              motion for extension of time to file, 22 before Honorable Matthew F.
                                              Kennelly on 2/20/2015 at 10:00 AM. (Bierig, Jack) (Entered: 02/13/2015)
          02/20/2015                       24 Re- NOTICE of Motion by Jack R. Bierig for presentment of motion for
                                              order, motion for extension of time to file,, 22 before Honorable Matthew F.
                                              Kennelly on 2/27/2015 at 10:00 AM. (Bierig, Jack) (Entered: 02/20/2015)
          02/20/2015                       25 MOTION by Plaintiff Lamont Hall for order DIRECTING STATEVILLE
                                              CORRECTIONAL CENTER TO PRODUCE REQUESTED RECORDS
                                              (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Bierig, Jack) (Entered:
                                              02/20/2015)
          02/20/2015                       26 NOTICE of Motion by Jack R. Bierig for presentment of motion for order
                                              25 before Honorable Matthew F. Kennelly on 2/27/2015 at 10:00 AM.
                                              (Bierig, Jack) (Entered: 02/20/2015)
          02/20/2015                       27 MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing
                                              held on 2/20/2015 regarding motion for order, motion for extension of time
                                              to file, 22 . Motion is entered and continued to 2/27/2015 at 10:00 a.m. and
                                              is to be re-noticed. The deadline for filing an amended compliant is
                                              extended to 3/30/2015. Mailed notice. (pjg, ) Modified on 2/23/2015 (pjg, ).
                                              (Entered: 02/23/2015)
          02/27/2015                       28 MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing
                                              held on 2/27/2015. Motion for order 22 and motion for extension of time to
                                              file 22 are entered and continued. The deadline to file an amended
                                              complaint is extended to 4/17/2015. The status hearing set for 3/23/2015 is


7 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 39 of 59 PageID #:5769

                                                 vacated and reset for 4/22/2015 at 9:30 a.m. Mailed notice. (pjg, ) (Entered:
                                                 02/27/2015)
          04/17/2015                       29 First AMENDED complaint by Lamont Hall against Micheal Lemke,
                                              Wexford Health Source, Arthur Funk, M.D. (Attachments: # 1 Exhibit List,
                                              # 2 Exhibit 1, # 3 Exhibit 2)(Bierig, Jack) (Entered: 04/17/2015)
          04/20/2015                             SUMMONS Issued as to Defendants Micheal Lemke, Wexford Health
                                                 Source (daj, ) (Entered: 04/20/2015)
          04/20/2015                       30 MOTION by Plaintiff Lamont Hall for leave to file exhibits under seal
                                              (Bierig, Jack) (Entered: 04/20/2015)
          04/20/2015                       31 Plaintiff's NOTICE of Motion by Jack R. Bierig for presentment of motion
                                              for leave to file 30 before Honorable Matthew F. Kennelly on 4/22/2015 at
                                              09:30 AM. (Bierig, Jack) (Entered: 04/20/2015)
          04/22/2015                       32 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              and motion hearing held on 4/22/2015. Motion for leave to file exhibits
                                              under seal 19 is granted. The un-redacted version of exhibit 1-B to the first
                                              amended complaint may be filed under seal. Status hearing set for
                                              6/10/2015 at 9:30 AM. Mailed notice. (pjg, ) (Entered: 04/22/2015)
          04/22/2015                       33 SEALED EXHIBIT by Plaintiff Lamont Hall regarding amended complaint
                                              29 (Attachments: # 1 Exhibit 1 Physicians Report)(Bierig, Jack) (Entered:
                                              04/22/2015)
          05/08/2015                       34 SUMMONS Returned Executed by Lamont Hall as to Micheal Lemke on
                                              4/27/2015, answer due 5/18/2015. (Bierig, Jack) (Entered: 05/08/2015)
          05/11/2015                       35 ATTORNEY Appearance for Defendants Dr. Funk, Arthur Funk, M.D.,
                                              Diane Schwarz by Kipp B. Cornell (Attachments: # 1 Certificate of
                                              Service)(Cornell, Kipp) (Entered: 05/11/2015)
          05/18/2015                       36 WAIVER OF SERVICE returned executed by Lamont Hall. Wexford
                                              Health Source waiver sent on 5/11/2015, answer due 7/10/2015. (Bierig,
                                              Jack) (Entered: 05/18/2015)
          06/08/2015                       37 MINUTE entry before the Honorable Matthew F. Kennelly: At the Court's
                                              instance, the time for the 6/10/2015 status hearing is moved to 1:30 PM.
                                              Mailed notice. (pjg, ) (Entered: 06/08/2015)
          06/09/2015                       38 ATTORNEY Appearance for Defendant Micheal Lemke by Jeanne Nadine
                                              Brown Office of the Illinois Attorney General (Brown, Jeanne) (Entered:
                                              06/09/2015)
          06/10/2015                       39 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              held on 6/10/2015. Motion for order 22 and motion for extension of time to
                                              file 22 are terminated. Defendant Lemke has until 6/17/2015 to file a
                                              response. Rule 26(1)(1) disclosures are to be made by 7/10/2015. Status
                                              hearing set for 7/14/2015 at 9:00 AM. Mailed notice. (pjg, ) (Entered:
                                              06/11/2015)



8 of 28                                                                                                                  4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 40 of 59 PageID #:5770

          06/22/2015                       40 ANSWER to amended complaint by Micheal Lemke(Brown, Jeanne)
                                              (Entered: 06/22/2015)
          07/10/2015                       41 ANSWER to amended complaint and AFFIRMATIVE DEFENSES by
                                              Arthur Funk, M.D., Wexford Health Source (Attachments: # 1 Notice of
                                              Filing)(Cornell, Kipp) (Entered: 07/10/2015)
          07/14/2015                       42 MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b)
                                              status hearing held on 7/14/2015 with attorneys for both sides. Written
                                              discovery is to be completed by 11/13/2015. Requests for admission are to
                                              be served by 2/10/2016. Status hearing is continued to 8/19/2015 at 9:00
                                              a.m. Oral fact discovery, including treating medical personnel, is to be
                                              completed by 3/11/2016. Mailed notice. (pjg, ) (Entered: 07/14/2015)
          08/18/2015                       43 MINUTE entry before the Honorable Matthew F. Kennelly: At the Court's
                                              instance, the time for the 8/19/2015 status hearing is advanced to 8:45 a.m.
                                              Mailed notice. (pjg, ) (Entered: 08/18/2015)
          08/19/2015                       44 AGREED ORDER PURSUANT TO HIPAA signed by the Honorable
                                              Matthew F. Kennelly on 8/19/2015. (mk) (Entered: 08/19/2015)
          08/19/2015                       45 MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b)
                                              status hearing held on 8/19/2015 with attorneys for both sides. Status
                                              hearing is continued to 9/30/2015 at 9:00 AM. The Clerk is directed to
                                              amend the caption of the case to read Hall v. Funk, because Arthur Funk is
                                              the first named defendant in the amended complaint. Wexford and Funk are
                                              reminded of the Court's previous order to provide Rule 26(a)(1) disclosures
                                              by 7/10/2015. Mailed notice. (pjg, ) (Entered: 08/19/2015)
          09/30/2015                       46 MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b)
                                              status hearing held on 9/30/2015 with attorneys for both sides. Status
                                              hearing is continued to 11/23/2015 at 9:00 a.m. Mailed notice. (pjg, )
                                              (Entered: 09/30/2015)
          10/21/2015                       47 ATTORNEY Appearance for Defendant Micheal Lemke by Thor Yukinobu
                                              Inouye (Inouye, Thor) (Entered: 10/21/2015)
          11/05/2015                       48 MOTION by Plaintiff Lamont Hall for extension of time to complete
                                              discovery (Leahy, John) (Entered: 11/05/2015)
          11/05/2015                       49 NOTICE of Motion by John Ori Leahy for presentment of motion for
                                              extension of time to complete discovery 48 before Honorable Matthew F.
                                              Kennelly on 11/10/2015 at 09:30 AM. (Leahy, John) (Entered: 11/05/2015)
          11/09/2015                       50 ATTORNEY Appearance for Defendant Micheal Lemke by Erin Rachel
                                              Gard (Gard, Erin) (Entered: 11/09/2015)
          11/10/2015                       51 MOTION by Defendants Arthur Funk, M.D., Micheal Lemke, Diane
                                              Schwarz, Wexford Health Source to reassign case Defendants' Joint Motion
                                              (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, #
                                              5 Exhibit E, # 6 Exhibit F)(Cornell, Kipp) (Entered: 11/10/2015)




9 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 41 of 59 PageID #:5771

           11/10/2015                      52 Defendants' NOTICE of Motion by Kipp B. Cornell for presentment of
                                              motion to reassign case, 51 before Honorable Matthew F. Kennelly on
                                              11/19/2015 at 09:30 AM. (Cornell, Kipp) (Entered: 11/10/2015)
           11/10/2015                      53 MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing
                                              held on 11/10/2015. Motion for extension of time to complete discovery 48
                                              is granted. The time for the 11/23/2015 status hearing is moved to 9:30 a.m.
                                              The 11/19/2015 motion hearing regarding motion to reassign case 51 is
                                              vacated and reset for 11/23/2015 at 9:30 a.m. to coincide with the status
                                              hearing. Mailed notice. (pjg, ) (Entered: 11/10/2015)
           11/20/2015                      54 RESPONSE by Lamont Hall to MOTION by Defendants Arthur Funk,
                                              M.D., Micheal Lemke, Diane Schwarz, Wexford Health Source to reassign
                                              case Defendants' Joint Motion 51 (Leahy, John) (Entered: 11/20/2015)
           11/23/2015                      55 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              and motion hearing held on 11/23/2015. Motion to reassign case 51 is
                                              denied. Defendant's res judicata motion is to be filed by 12/21/2015. Status
                                              hearing set for 12/23/2015 at 9:30 a.m. Mailed notice. (pjg, ) (Entered:
                                              11/23/2015)
           12/21/2015                      56 MOTION by Defendants Arthur Funk, M.D., Wexford Health Source to
                                              dismiss and/or Motion for Judgment on the Pleadings (Cornell, Kipp)
                                              (Entered: 12/21/2015)
           12/21/2015                      57 MEMORANDUM by Arthur Funk, M.D., Wexford Health Source in
                                              support of motion to dismiss 56 and/or Motion for a Judgment on the
                                              Pleadings (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                                              Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G)(Cornell, Kipp)
                                              (Entered: 12/21/2015)
           12/23/2015                      58 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              held on 12/23/2015. Defendant's motion to dismiss 56 is entered and
                                              briefed as follows: Plaintiff's response is due by 1/22/2016; Plaintiff's reply
                                              is due by 2/5/2016. Status hearing set for 2/29/2016 at 09:30 AM. Mailed
                                              notice (lcw, ) (Entered: 12/23/2015)
           01/21/2016                      59 MOTION by Defendants Arthur Funk, M.D., Diane Schwarz for protective
                                              order (Attachments: # 1 Exhibit)(Cornell, Kipp) (Entered: 01/21/2016)
           01/21/2016                      60 NOTICE of Motion by Kipp B. Cornell for presentment of motion for
                                              protective order 59 before Honorable Matthew F. Kennelly on 1/26/2016 at
                                              09:30 AM. (Cornell, Kipp) (Entered: 01/21/2016)
           01/22/2016                      61 CONFIDENTIALITY / PROTECTIVE ORDER signed by the Honorable
                                              Matthew F. Kennelly on 1/22/2016: The agreed motion for entry of a
                                              protective order is granted. (mk) (Entered: 01/22/2016)
           01/22/2016                      62 AMENDED COFIDENTIALITY / PROTECTIVE ORDER signed by the
                                              Honorable Matthew F. Kennelly on 1/22/2016. (mk) (Entered: 01/22/2016)




10 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 42 of 59 PageID #:5772

           01/22/2016                      63 RESPONSE by Lamont Hallin Opposition to MOTION by Defendants
                                              Arthur Funk, M.D., Wexford Health Source to dismiss and/or Motion for
                                              Judgment on the Pleadings 56 (Attachments: # 1 Exhibit A)(Bierig, Jack)
                                              (Entered: 01/22/2016)
           02/05/2016                      64 REPLY by Defendants Arthur Funk, M.D., Wexford Health Source to
                                              response in opposition to motion 63 (Cornell, Kipp) (Entered: 02/05/2016)
           02/05/2016                      65 NOTICE by Arthur Funk, M.D. re reply 64 (Cornell, Kipp) (Entered:
                                              02/05/2016)
           02/15/2016                      66 ORDER denying motion to dismiss or for judgment on the pleadings,
                                              signed by the Honorable Matthew F. Kennelly on 2/15/2016. The status
                                              hearing set for 2/29/2016 is vacated and reset to 3/3/2016 at 8:45 AM. (mk)
                                              (Entered: 02/15/2016)
           02/29/2016                      67 ATTORNEY Appearance for Plaintiff Lamont Hall by Joshua Alexander
                                              Fogarty (Fogarty, Joshua) (Entered: 02/29/2016)
           03/02/2016                      68 MINUTE entry before the Honorable Matthew F. Kennelly: At the Court's
                                              instance, the status hearing set for 3/3/2016 is moved to 9:15 AM on that
                                              date. (mk) (Entered: 03/02/2016)
           03/03/2016                      69 MOTION by Attorney Erin R. Gard to withdraw as attorney for Micheal
                                              Lemke. No party information provided (Gard, Erin) (Entered: 03/03/2016)
           03/03/2016                      70 NOTICE of Motion by Erin Rachel Gard for presentment of motion to
                                              withdraw as attorney 69 before Honorable Matthew F. Kennelly on
                                              3/17/2016 at 09:30 AM. (Gard, Erin) (Entered: 03/03/2016)
           03/03/2016                      71 MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b)
                                              status hearing held on 3/3/2016 with attorneys for both sides. Status hearing
                                              is continued to 4/18/2016 at 9:00 a.m. Depositions in this case and 14 C
                                              7887 are to be coordinated to the extent possible. Oral fact discovery cutoff
                                              date is extended to 5/31/2016. Mailed notice. (pjg, ) (Entered: 03/03/2016)
           03/07/2016                      72 MINUTE entry before the Honorable Matthew F. Kennelly: Defendant's
                                              motion to withdraw the appearance of Erin R. Gard as attorney 69 is
                                              granted. (mk) (Entered: 03/07/2016)
           04/08/2016                      73 NOTICE by Lamont Hall of Issuance of Subpoena (Attachments: # 1
                                              Subpoena for Deposition)(Gursahani, Veena) (Entered: 04/08/2016)
           04/18/2016                      74 MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b)
                                              status hearing held on 4/18/2016 with attorneys for all parties. Status
                                              hearing is set for 5/4/2016 at 8:45 a.m. A joint status report with dates for
                                              fact depositions in this case and Case No. 14 C 7887 is to be filed by
                                              5/2/2016. Mailed notice. (pjg, ) (Entered: 04/18/2016)
           04/19/2016                      75 ATTORNEY Appearance for Defendant Micheal Lemke by Emma Dorothy
                                              Steimel (Steimel, Emma) (Entered: 04/19/2016)




11 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 43 of 59 PageID #:5773

           04/19/2016                      76 WITHDRAWING Jeanne Brown as counsel for Defendant Micheal Lemke
                                              and substituting Emma Dorothy Steimel as counsel of record (Steimel,
                                              Emma) (Entered: 04/19/2016)
           04/26/2016                      77 MINUTE entry before the Honorable Matthew F. Kennelly: Defendants'
                                              motion for leave to take the deposition of plaintiff Lamont Hall, who is
                                              incarcerated, is granted. (mk) (Entered: 04/26/2016)
           05/02/2016                      78 STATUS Report Regarding Oral Fact Discovey (Joint) by Lamont Hall
                                              (Gursahani, Veena) (Entered: 05/02/2016)
           05/04/2016                      79 MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b)
                                              status hearing held on 5/4/2016 with attorneys for both sides. Fact
                                              discovery cutoff date is extended to 6/30/2016. Telephone status hearing, to
                                              be initiated by the parties, is set for 5/18/2016 at 8:30 a.m. for the purpose
                                              of discussing the possibility of settlement. Rule 26(a)(2) disclosures are due
                                              by 8/11/2016 for plaintiff and 9/22/2016 for defendants. Expert discovery
                                              ordered closed 10/31/2016. The Clerk is directed to correct the caption and
                                              title of the case to read Hall v. Funk. Mailed notice. (pjg, ) (Entered:
                                              05/04/2016)
           05/18/2016                      80 MINUTE entry before the Honorable Matthew F. Kennelly: Telephone
                                              status hearing held on 5/18/2016 with attorneys for all parties. Status
                                              hearing is continued to 5/26/2016 at 8:45 a.m. Mailed notice. (pjg, )
                                              (Entered: 05/18/2016)
           05/26/2016                      81 MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b)
                                              status hearing held on 5/26/2016 with attorneys for all parties. Status
                                              hearing set for 6/14/2016 at 9:30 a.m. Any motions relating to plaintiff's
                                              Rule 30(b)(6) notice are to be noticed for presentment on that date. The
                                              parties' positions, in the form of a joint status report, are to be submitted by
                                              6/10/2016. Mailed notice. (pjg, ) (Entered: 05/26/2016)
           06/10/2016                      82 STATUS Report Joint Status Report And Positions Regarding Plaintiffs
                                              Rule 30(b)(6) Subpoena To Illinois Department Of Corrections by Lamont
                                              Hall (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Gursahani, Veena)
                                              (Entered: 06/10/2016)
           06/14/2016                      83 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              held on 6/14/2016 and continued to 8/17/2016 at 9:00 a.m. Mailed notice.
                                              (pjg, ) (Entered: 06/15/2016)
           06/16/2016                      84 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              held on 6/16/2016 with attorneys for both sides. Status hearing is continued
                                              to 8/9/2016 at 9:00 a.m. The status hearing date of 8/17/2016 is vacated.
                                              Mailed notice. (pjg, ) (Entered: 06/16/2016)
           06/23/2016                      85 TRANSCRIPT OF PROCEEDINGS held on June 14, 2016 before the
                                              Honorable Matthew F. Kennelly. Court Reporter Contact Information:
                                              Carolyn Cox, Carolyn_Cox@ilnd.uscourts.gov.




12 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 44 of 59 PageID #:5774

                                                 IMPORTANT: The transcript may be viewed at the court's public terminal
                                                 or purchased through the Court Reporter/Transcriber before the deadline for
                                                 Release of Transcript Restriction. After that date it may be obtained through
                                                 the Court Reporter/Transcriber or PACER. For further information on the
                                                 redaction process, see the Court's web site at www.ilnd.uscourts.gov under
                                                 Quick Links select Policy Regarding the Availability of Transcripts of
                                                 Court Proceedings.

                                                 Redaction Request due 7/14/2016. Redacted Transcript Deadline set for
                                                 7/25/2016. Release of Transcript Restriction set for 9/21/2016. (Cox,
                                                 Carolyn) (Entered: 06/23/2016)
           07/13/2016                      86 MOTION by Defendants Arthur Funk, M.D., Wexford Health Source for
                                              leave to file Amended Affirmative Defenses (Attachments: # 1 Exhibit A, #
                                              2 Exhibit B)(Cornell, Kipp) (Entered: 07/13/2016)
           07/13/2016                      87 NOTICE of Motion by Kipp B. Cornell for presentment of motion for leave
                                              to file 86 before Honorable Matthew F. Kennelly on 7/20/2016 at 09:30
                                              AM. (Cornell, Kipp) (Entered: 07/13/2016)
           07/18/2016                      88 MOTION by Plaintiff Lamont Hall to seal document (PLAINTIFFS
                                              DEPOSITION TRANSCRIPT FILED AS EXHIBIT A TO DEFENDANTS
                                              MOTION FOR LEAVE TO FILE AMENDED AFFIRMATIVE DEFENSES)
                                              (Gursahani, Veena) (Entered: 07/18/2016)
           07/18/2016                      89 NOTICE of Motion by Veena K Gursahani for presentment of motion to
                                              seal document 88 before Honorable Matthew F. Kennelly on 7/20/2016 at
                                              09:30 AM. (Gursahani, Veena) (Entered: 07/18/2016)
           07/20/2016                      90 MINUTE entry before the Honorable Rebecca R. Pallmeyer in Judge
                                              Kennelly's absence: Motion hearing held on 7/20/2016. Motion for leave to
                                              file amended affirmative defenses 86 is granted. Defendant has leave to file
                                              amended affirmative defenses. Motion to seal document 88 is granted.
                                              Defendant is directed to file Mr. Hall's deposition under seal. Mailed notice.
                                              (pjg, ) (Entered: 07/20/2016)
           07/27/2016                      91 AMENDED answer to amended complaint 41 Defendants Amended
                                              Affirmative Defenses to Plainitff's First Amended Complaint (Cornell,
                                              Kipp) (Entered: 07/27/2016)
           07/29/2016                      92 MOTION by Plaintiff Lamont Hall For Extension of Court's Expert
                                              Discovery Schedule (Unopposed) (Bierig, Jack) (Entered: 07/29/2016)
           07/29/2016                      93 NOTICE of Motion by Jack R. Bierig for presentment of motion for
                                              miscellaneous relief 92 before Honorable Matthew F. Kennelly on 8/4/2016
                                              at 09:30 AM. (Bierig, Jack) (Entered: 07/29/2016)
           08/03/2016                      94 MINUTE entry before the Honorable Matthew F. Kennelly: The status
                                              hearing set for 8/9/2016 is advanced to 8/4/2016 at 9:30 AM, to be held in
                                              conjunction with the motion hearing set for that same date and time. (mk)
                                              (Entered: 08/03/2016)



13 of 28                                                                                                                 4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 45 of 59 PageID #:5775

           08/04/2016                      95 MINUTE entry before the Honorable Matthew F. Kennelly: Status and
                                              motion hearing held on 8/4/2016. Plaintiff's unopposed motion for an
                                              extension of Court's expert discovery schedule 92 is granted. Plaintiff's
                                              Rule(a)(2) disclosures are due by 9/30/2016. Defendant's Rule 26(a)(2)
                                              disclosures are due by 11/14/2016. Expert discovery is to be completed by
                                              12/16/2016. Status hearing is set for 10/11/2016 at 9:30 a.m. Mailed notice
                                              (lcw, ) (Entered: 08/04/2016)
           08/29/2016                      96 STIPULATION of Dismissal (Bierig, Jack) (Entered: 08/29/2016)
           08/30/2016                      97 STIPULATION regarding stipulation of dismissal 96 Corrected Joint
                                              Stipulation to Dismiss Defendant Michael Lemke (Bierig, Jack) (Entered:
                                              08/30/2016)
           08/31/2016                      98 MINUTE entry before the Honorable Matthew F. Kennelly: Pursuant to the
                                              parties' corrected stipulation, plaintiff's claims against defendant Michael
                                              Lemke are dismissed without prejudice. This will convert to a dismissal
                                              with prejudice on the date the payment contemplated by paragraph 1 of the
                                              parties' settlement agreement is disbursed by the Illinois Comptroller. (mk)
                                              (Entered: 08/31/2016)
           10/11/2016                      99 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              held on 10/11/2016. Agreed motion with proposed discovery and
                                              dispositive motion deadlines to be filed. Status hearing set for 12/13/2016
                                              at 9:30 a.m. (pjg, ) (Entered: 10/11/2016)
           11/10/2016                     100 MOTION by Plaintiff Lamont Hall to Set Expert Discovery and Dispositive
                                              Motion Schedules (Agreed) (Leahy, John) (Entered: 11/10/2016)
           11/10/2016                     101 NOTICE of Motion by John Ori Leahy for presentment of motion for
                                              miscellaneous relief 100 before Honorable Matthew F. Kennelly on
                                              11/17/2016 at 09:30 AM. (Leahy, John) (Entered: 11/10/2016)
           11/13/2016                     102 MINUTE entry before the Honorable Matthew F. Kennelly: Agreed motion
                                              to set schedule 100 is granted. Defendants are to take the depositions of
                                              plaintiff's experts no later than 1/30/2017. Defendants' Rule 26(a)(2)
                                              disclosures are to be made by 2/13/2016. Plaintiff is to take the deposition
                                              of defendants' experts, and expert discovery is to be completed, by
                                              3/27/2017. The deadline for filing dispositive motions is 4/24/2017. The
                                              response to any dispositive motion is to be filed by 5/22/2017. The reply is
                                              to be filed by 6/5/2017. (mk) (Entered: 11/13/2016)
           12/11/2016                     103 MINUTE entry before the Honorable Matthew F. Kennelly: The time for
                                              the 12/13/2016 status hearing is moved to 9:45 AM on that date. (mk)
                                              (Entered: 12/11/2016)
           12/13/2016                     104 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              held on 12/13/2016 and continued to 3/28/2017 at 9:30 AM. Mailed notice.
                                              (pjg, ) (Entered: 12/13/2016)




14 of 28                                                                                                               4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 46 of 59 PageID #:5776

           01/31/2017                     105 MOTION by Plaintiff Lamont Hall to seal document Motion To Admit
                                              Expert Report And Deposition Testimony Into Evidence (Bierig, Jack)
                                              (Entered: 01/31/2017)
           01/31/2017                     106 NOTICE of Motion by Jack R. Bierig for presentment of motion to seal
                                              document 105 before Honorable Matthew F. Kennelly on 2/2/2017 at 09:00
                                              AM. (Bierig, Jack) (Entered: 01/31/2017)
           01/31/2017                     107 SEALED MOTION by Plaintiff Lamont Hall To Admit Expert Report And
                                              Deposition Testimony Into Evidence (Attachments: # 1 Exhibit A, # 2
                                              Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Bierig, Jack) (Entered:
                                              01/31/2017)
           01/31/2017                     108 NOTICE of Motion by Jack R. Bierig for presentment of Sealed motion
                                              107 before Honorable Matthew F. Kennelly on 2/2/2017 at 09:00 AM.
                                              (Bierig, Jack) (Entered: 01/31/2017)
           02/02/2017                     109 MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b)
                                              status hearing held with attorneys for both sides and for witness. Motion to
                                              file under seal 105 is granted. Responses to motion to admit are to be filed
                                              by 2/16/2017; reply is due by 2/27/2017. Ruling set for 3/2/2017 at 9:30
                                              a.m. All responses and replies on motion to admit are to be filed under seal.
                                              Mailed notice. (pjg, ) (Entered: 02/02/2017)
           02/16/2017                            (Court only) ***Party unknown., ***Attorney Cortney Suzanne Closey for
                                                 unknown added. (pjg, ) Modified on 4/24/2017 (pjg, ). (Entered:
                                                 02/16/2017)
           02/16/2017                     110 SEALED DOCUMENT (FILED ON BEHALF OF DOCTOR)
                                              (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Closey, Cortney) Modified on
                                              2/16/2017 (pjg, ). (Entered: 02/16/2017)
           02/16/2017                     111 SEALED RESPONSE by Arthur Funk, M.D., Wexford Health Source to
                                              SEALED MOTION by Plaintiff Lamont Hall To Admit Expert Report And
                                              Deposition Testimony Into Evidence 107 (Cornell, Kipp) (Entered:
                                              02/16/2017)
           02/22/2017                     112 MINUTE entry before the Honorable Matthew F. Kennelly: Counsel for
                                              plaintiff and defendants are directed to provide a copy of the expert report
                                              and the entire transcript of the deposition referenced in docket no. 107 to
                                              Judge Kennelly via delivery to chambers (Room 2188) by no later than
                                              12:00 noon on 2/24/2017. A small-type version of the deposition transcript
                                              is preferred if it is available. (mk) (Entered: 02/22/2017)
           02/27/2017                     113 SEALED REPLY by Lamont Hall to sealed response 111 (Attachments: # 1
                                              Exhibit A)(Bierig, Jack) (Entered: 02/27/2017)
           03/02/2017                     114 MINUTE entry before the Honorable Matthew F. Kennelly: Ruling on
                                              Motion hearing held on 3/2/2017 regarding sealed motion to admit expert
                                              report and deposition testimony into evidence 107 and continued to
                                              3/6/2017 at 9:30 a.m. Ms. Closey fails to appear. Ruling on motion 107 is
                                              continued to 3/6/2017 at 9:30 a.m. Ms. Closey is ordered to appear.


15 of 28                                                                                                               4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 47 of 59 PageID #:5777

                                                 Attorneys for parties are to immediately provide Ms. Closey with a copy of
                                                 this order. Mailed notice. (pjg, ) (Entered: 03/02/2017)
           03/06/2017                     115 MINUTE entry before the Honorable Matthew F. Kennelly:Motion hearing
                                              held. For the reasons stated in open court, an evidentiary hearing regarding
                                              Sealed Motion by Plaintiff to Admit Expert Report and Deposition
                                              Testimony into Evidence 107 is set for 3/24/2017 at 9:30 a.m. Expert and
                                              counsel for all parties and for expert are ordered to appear on 3/24/2017 at
                                              9:30 a.m. in courtroom 2103. Attorney Cortney Closey for physician expert
                                              is ordered to file her appearance, forthwith, and provide expert with a copy
                                              of this order.Mailed notice (lxs, ) Modified text on 4/24/2017 (pjg, ).
                                              (Entered: 03/06/2017)
           03/07/2017                     116 TRANSCRIPT OF PROCEEDINGS held on March 6, 2017 before the
                                              Honorable Matthew F. Kennelly. Court Reporter Contact Information:
                                              Carolyn Cox, Carolyn_Cox@ilnd.uscourts.gov.

                                                 IMPORTANT: The transcript may be viewed at the court's public terminal
                                                 or purchased through the Court Reporter/Transcriber before the deadline for
                                                 Release of Transcript Restriction. After that date it may be obtained
                                                 through the Court Reporter/Transcriber or PACER. For further information
                                                 on the redaction process, see the Court's web site at www.ilnd.uscourts.gov
                                                 under Quick Links select Policy Regarding the Availability of Transcripts
                                                 of Court Proceedings.

                                                 Redaction Request due 3/28/2017. Redacted Transcript Deadline set for
                                                 4/7/2017. Release of Transcript Restriction set for 6/5/2017. (Cox, Carolyn)
                                                 (Entered: 03/07/2017)
           03/13/2017                     117 MOTION by Attorney John O. Leahy to withdraw as attorney for Lamont
                                              Hall. No party information provided (Leahy, John) (Entered: 03/13/2017)
           03/13/2017                     118 NOTICE of Motion by John O. Leahy for presentment of motion to
                                              withdraw as attorney 117 before Honorable Matthew F. Kennelly on
                                              3/16/2017 at 09:30 AM. (Leahy, John) (Entered: 03/13/2017)
           03/13/2017                     119 MOTION by Plaintiff Lamont HallTo Reschedule the Evidentiary Hearing
                                              (Unopposed) (Gursahani, Veena) (Entered: 03/13/2017)
           03/13/2017                     120 NOTICE of Motion by Veena K Gursahani for presentment of motion for
                                              miscellaneous relief 119 before Honorable Matthew F. Kennelly on
                                              3/16/2017 at 09:30 AM. (Gursahani, Veena) (Entered: 03/13/2017)
           03/27/2017                     122 MINUTE entry before the Honorable Matthew F. Kennelly: At the Court's
                                              instance, the status hearing set for 3/28/2017 is vacated as unnecessary
                                              given the upcoming hearing date of 4/3/2017. (mk) (Entered: 03/27/2017)
           03/31/2017                     123 ATTORNEY Appearance for Unknown by Cortney Suzanne Closey
                                              (Closey, Cortney) Modified on 4/24/2017 (pjg, ). (Entered: 03/31/2017)




16 of 28                                                                                                                 4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 48 of 59 PageID #:5778

           04/03/2017                     124 MINUTE entry before the Honorable Matthew F. Kennelly: Evidentiary
                                              hearing held on 4/3/2017. The Court's ruling on sealed motion 107 shall be
                                              made in due course. The dispositive motion schedule is vacated. Telephone
                                              status hearing, to be initiated by the parties, is set for 4/19/2017 at 8:30 a.m.
                                              Mailed notice. (pjg, ) (Entered: 04/03/2017)
           04/19/2017                     126 MINUTE entry before the Honorable Matthew F. Kennelly: Telephone
                                              status hearing held on 4/19/2017 with attorneys for both sides and for the
                                              witness. Continuation of the 4/3/2017 hearing, as described in the order of
                                              4/16/2017, is set for 4/21/2017 at 9:30 a.m. and will be conducted on the
                                              record via conference call. Defense counsel is to set up a conference line
                                              and provide the information to other counsel and the Court. Mailed notice.
                                              (pjg, ) (Entered: 04/19/2017)
           04/21/2017                     127 MINUTE entry before the Honorable Matthew F. Kennelly: Continued
                                              evidentiary hearing held by telephone conference on 4/21/2017. Mailed
                                              notice. (pjg, ) (Entered: 04/21/2017)
           04/24/2017                     128 MINUTE entry before the Honorable Matthew F. Kennelly: On the Court's
                                              motion, the Clerk is directed to place the following docket entries under
                                              seal and modify text: 115 , 116 , 121 , 123 , and 125 . (pjg, ) (Entered:
                                              04/24/2017)
           04/25/2017                     129 SEALED ORDER signed by the Honorable Matthew F. Kennelly on
                                              4/25/2017: The Court grants plaintiff's motion to admit as described in this
                                              order. The surgeon's testimony is admissible under Daubert and Rule 702;
                                              it may be used to oppose a summary judgment motion filed by Wexford;
                                              and it will be admissible at trial under Rule 801(d)(1)(A) once the
                                              appropriate predicate is established. The case is set for a telephone status
                                              hearing on April 27, 2017 at 8:45 a.m. to reset the schedule for further
                                              proceedings in this case. Counsel are to jointly call chambers at that date
                                              and time. (pjg, ) (Entered: 04/25/2017)
           04/27/2017                     130 MINUTE entry before the Honorable Matthew F. Kennelly: Telephone
                                              status hearing held on 4/27/2017. Deadline for defendants' Rule 26(a)(2)
                                              disclosures is extended to 5/30/2017. Expert discovery is to be completed
                                              by 8/1/2017. Telephone status hearing, to be initiated by the parties, is set
                                              for 6/1/2017 at 8:45 a.m. The deadline for filing dispositive motions is
                                              9/12/2017; response is due 10/17/2017; reply is due 10/31/2017. Mailed
                                              notice. (pjg, ) (Entered: 04/27/2017)
           05/02/2017                     131 TRANSCRIPT OF PROCEEDINGS held on April 3, 2017 before the
                                              Honorable Matthew F. Kennelly. Court Reporter Contact Information:
                                              Carolyn Cox, Carolyn_Cox@ilnd.uscourts.gov.

                                                 IMPORTANT: The transcript may be viewed at the court's public terminal
                                                 or purchased through the Court Reporter/Transcriber before the deadline for
                                                 Release of Transcript Restriction. After that date it may be obtained
                                                 through the Court Reporter/Transcriber or PACER. For further information
                                                 on the redaction process, see the Court's web site at www.ilnd.uscourts.gov


17 of 28                                                                                                                 4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 49 of 59 PageID #:5779

                                                 under Quick Links select Policy Regarding the Availability of Transcripts
                                                 of Court Proceedings.

                                                 Redaction Request due 5/23/2017. Redacted Transcript Deadline set for
                                                 6/2/2017. Release of Transcript Restriction set for 7/31/2017. (Cox,
                                                 Carolyn) (Entered: 05/02/2017)
           05/31/2017                     132 ATTORNEY Appearance for Plaintiff Lamont Hall by Peter D. Mclaughlin
                                              (Mclaughlin, Peter) (Entered: 05/31/2017)
           06/01/2017                     133 MINUTE entry before the Honorable Matthew F. Kennelly: Telephone
                                              status hearing held on 6/1/2017 with attorneys for both sides. Telephone
                                              status hearing, to be initiated by the parties, is set for 8/7/2017 at 9:00 a.m.
                                              Mailed notice. (pjg, ) (Entered: 06/01/2017)
           08/07/2017                     134 MINUTE entry before the Honorable Matthew F. Kennelly: Telephone
                                              status hearing held on 8/7/2017 with attorneys for both sides. The case is
                                              set for jury trial on 4/2/2018 at 9:45 a.m. The dispositive motion schedule is
                                              extended as follows: motion is due 10/13/2017; response is due 11/17/2017;
                                              reply 12/8/2017. Mailed notice. (pjg, ) (Entered: 08/07/2017)
           08/17/2017                     135 MOTION by Attorney Veena K. Gursahani to withdraw as attorney for
                                              Lamont Hall. No party information provided (Gursahani, Veena) (Entered:
                                              08/17/2017)
           08/17/2017                     136 NOTICE of Motion by Veena K Gursahani for presentment of motion to
                                              withdraw as attorney 135 before Honorable Matthew F. Kennelly on
                                              8/23/2017 at 09:30 AM. (Gursahani, Veena) (Entered: 08/17/2017)
           08/22/2017                     137 MINUTE entry before the Honorable Matthew F. Kennelly: The motion to
                                              withdraw the appearance of Veena K. Gursahani as attorney for plaintiff
                                              135 is granted. The Court thanks Ms. Gursahani for her service in this case
                                              and wishes her the best of luck in her new endeavor. (mk) (Entered:
                                              08/22/2017)
           10/13/2017                     138 SEALED DOCUMENT by Defendants Arthur Funk, M.D., Wexford
                                              Health Source Defendant's LR 56.1 Statement of Material Facts
                                              (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, #
                                              5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10
                                              Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N, #
                                              15 Exhibit O, # 16 Exhibit P, # 17 Exhibit Q, # 18 Exhibit R, # 19 Exhibit
                                              R, # 20 Exhibit S, # 21 Exhibit T, # 22 Exhibit U, # 23 Exhibit V, # 24
                                              Exhibit W, # 25 Exhibit X, # 26 Exhibit Y)(Cornell, Kipp) (Entered:
                                              10/13/2017)
           10/13/2017                     139 MOTION by Defendants Arthur Funk, M.D., Wexford Health Source for
                                              summary judgment (Cornell, Kipp) (Entered: 10/13/2017)
           10/13/2017                     140 SEALED DOCUMENT by Defendants Arthur Funk, M.D., Wexford
                                              Health Source Memorandum of Law in Support of Defendants' Motion for
                                              Summary Judgment (Cornell, Kipp) (Entered: 10/13/2017)



18 of 28                                                                                                                 4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 50 of 59 PageID #:5780

           10/13/2017                     141 MOTION by Defendants Arthur Funk, M.D., Wexford Health Source for
                                              leave to file Documents Under Seal (Cornell, Kipp) (Entered: 10/13/2017)
           10/13/2017                     142 NOTICE of Motion by Kipp B. Cornell for presentment of motion for leave
                                              to file 141 before Honorable Matthew F. Kennelly on 10/17/2017 at 09:30
                                              AM. (Cornell, Kipp) (Entered: 10/13/2017)
           10/16/2017                     143 MINUTE entry before the Honorable Matthew F. Kennelly: Defendant's
                                              motion for leave to file materials under seal 141 is granted. Defendants may
                                              file their summary judgment memorandum, Rule 56.1 statement, and
                                              supporting exhibits under seal, with redacted versions to be filed in the
                                              public record. The required chambers copy must be a complete and intact
                                              (not piecemeal) copy of the under-seal version. (mk) (Entered: 10/16/2017)
           11/15/2017                     144 MOTION by Plaintiff Lamont Hall to seal (Uncontested) (Fogarty, Joshua)
                                              (Entered: 11/15/2017)
           11/15/2017                     145 NOTICE of Motion by Joshua Alexander Fogarty for presentment of
                                              motion to seal 144 before Honorable Matthew F. Kennelly on 11/21/2017 at
                                              09:30 AM. (Fogarty, Joshua) (Entered: 11/15/2017)
           11/17/2017                     146 SEALED RESPONSE by Lamont Hall to MOTION by Defendants Arthur
                                              Funk, M.D., Wexford Health Source for summary judgment 139 (Bierig,
                                              Jack) (Entered: 11/17/2017)
           11/17/2017                     147 SEALED RESPONSE by Lamont Hall to sealed document,, 138
                                              Defendants' LR 56.1 Statement Of Material Facts (Bierig, Jack) (Entered:
                                              11/17/2017)
           11/17/2017                     148 SEALED DOCUMENT by Plaintiff Lamont Hall - Plaintiff's LR 56.1(b)
                                              (3)(C) Statement Of Additional Facts That Require Denial Of Summary
                                              Judgment (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
                                              Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9
                                              Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit
                                              13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit
                                              17)(Bierig, Jack) (Entered: 11/17/2017)
           11/20/2017                     149 MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiff's
                                              motion for leave to file his summary judgment response materials under
                                              seal 144 is granted. Redacted versions are to be filed in the public record.
                                              The required chambers copy must be a complete copy of the under-seal
                                              version. (mk) (Entered: 11/20/2017)
           12/07/2017                     150 MOTION by Defendants Dr. Funk, Wexford Health Source to seal (Cornell,
                                              Kipp) (Entered: 12/07/2017)
           12/07/2017                     151 NOTICE of Motion by Kipp B. Cornell for presentment of motion to seal
                                              150 before Honorable Matthew F. Kennelly on 12/13/2017 at 09:30 AM.
                                              (Cornell, Kipp) (Entered: 12/07/2017)
           12/08/2017                     152 SEALED RESPONSE by Arthur Funk, M.D., Wexford Health Source to
                                              sealed response 147 Defendant's Response to Plaintiff's LR56.1(b)(3)(C)



19 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 51 of 59 PageID #:5781

                                                 Statement of Additional Facts (Cornell, Kipp) (Entered: 12/08/2017)
           12/08/2017                     153 SEALED REPLY by Arthur Funk, M.D., Wexford Health Source to
                                              MOTION by Defendants Arthur Funk, M.D., Wexford Health Source for
                                              summary judgment 139 (Cornell, Kipp) (Entered: 12/08/2017)
           12/12/2017                     154 MINUTE entry before the Honorable Matthew F. Kennelly: Defendant's
                                              motion for leave to file their reply brief and response to plaintiff's LR 56.1
                                              statement is granted. Redacted versions are to be filed in the public record.
                                              The required chambers copies must be complete and intact copies of the
                                              under-seal versions. (mk) (Entered: 12/12/2017)
           12/19/2017                     155 MEMORANDUM by Arthur Funk, M.D., Wexford Health Source in
                                              support of motion for summary judgment 139 REDACTED (Cornell, Kipp)
                                              (Entered: 12/19/2017)
           12/19/2017                     156 Defendant's LR 56.1 Statement of Material Facts - Redacted STATEMENT
                                              by Arthur Funk, M.D. (Cornell, Kipp) (Entered: 12/19/2017)
           12/19/2017                     157 REPLY by Defendants Arthur Funk, M.D., Wexford Health Source to
                                              motion for summary judgment 139 REDACTED (Cornell, Kipp) (Entered:
                                              12/19/2017)
           12/19/2017                     158 REPLY by Defendants Arthur Funk, M.D., Wexford Health Source to
                                              sealed response 147 Defendant's Response to Plaintiff's LR56.1(b)(3)(C)
                                              Statement of Additional Facts -REDACTED (Cornell, Kipp) (Entered:
                                              12/19/2017)
           01/04/2018                     159 RESPONSE by Lamont Hallin Opposition to MOTION by Defendants
                                              Arthur Funk, M.D., Wexford Health Source for summary judgment 139
                                              (Redacted Version) (Bierig, Jack) (Entered: 01/04/2018)
           01/04/2018                     160 RESPONSE by Plaintiff Lamont Hall to sealed document,, 138 Defendants'
                                              LR 56.1 Statement Of Material Facts (Redacted Version) (Bierig, Jack)
                                              (Entered: 01/04/2018)
           01/04/2018                     161 RULE 56.1(b)(3)(c) Statement Of Additional Facts That Require Denial Of
                                              Summary Judgment (Redacted Version) (Attachments: # 1 Exhibit 1, # 2
                                              Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7
                                              Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, #
                                              12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16
                                              Exhibit 16, # 17 Exhibit 17)(Bierig, Jack) (Entered: 01/04/2018)
           02/26/2018                     162 MOTION by Plaintiff Lamont Hall to continue The Trial Date (Joint)
                                              (Fogarty, Joshua) (Entered: 02/26/2018)
           02/26/2018                     163 NOTICE of Motion by Joshua Alexander Fogarty for presentment of
                                              motion to continue 162 before Honorable Matthew F. Kennelly on
                                              2/28/2018 at 09:30 AM. (Fogarty, Joshua) (Entered: 02/26/2018)
           02/27/2018                     164 MINUTE entry before the Honorable Matthew F. Kennelly: Counsel for
                                              both sides are directed to appear at tomorrow's hearing on the motion to
                                              continue the trial date and are to be fully prepared, if the Court grants the


20 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 52 of 59 PageID #:5782

                                                 motion, to set a new date. (mk) (Entered: 02/27/2018)
           02/27/2018                     165 MINUTE entry before the Honorable Matthew F. Kennelly: The Court
                                              advises that it intends to rule on the pending motion for summary judgment
                                              at the hearing set for tomorrow, 2/28/2018. The time for the hearing is
                                              moved to 10:15 AM at the Court's instance. (mk) (Entered: 02/27/2018)
           02/28/2018                     166 MINUTE entry before the Honorable Matthew F. Kennelly: Ruling on
                                              motion and motion hearing held on 2/28/2018. Motion for summary
                                              judgment 139 is denied for reasons stated in ruling made in open court. The
                                              4/2/2018 jury trial is vacated and reset for 4/9/2018 at 9:45. Pavey hearing
                                              regarding the exhaustion issue is set for the morning of jury selection. Final
                                              pretrial order due by 4/2/2018. Final pretrial conference is set for 4/5/2018
                                              at 3:30 p.m. Status hearing is set for 3/14/2018 at 8:15 a.m. Lead trial
                                              counsel are ordered to appear at the status hearing. Mailed notice. (pjg, )
                                              (Entered: 03/01/2018)
           03/01/2018                     167 TRANSCRIPT OF PROCEEDINGS held on February 28, 2018 before the
                                              Honorable Matthew F. Kennelly. Order Number: 30090. Court Reporter
                                              Contact Information: Carolyn Cox, Carolyn_Cox@ilnd.uscourts.gov.

                                                 IMPORTANT: The transcript may be viewed at the court's public terminal
                                                 or purchased through the Court Reporter/Transcriber before the deadline for
                                                 Release of Transcript Restriction. After that date it may be obtained
                                                 through the Court Reporter/Transcriber or PACER. For further information
                                                 on the redaction process, see the Court's web site at www.ilnd.uscourts.gov
                                                 under Quick Links select Policy Regarding the Availability of Transcripts
                                                 of Court Proceedings.

                                                 Redaction Request due 3/22/2018. Redacted Transcript Deadline set for
                                                 4/2/2018. Release of Transcript Restriction set for 5/30/2018. (Cox,
                                                 Carolyn) (Entered: 03/01/2018)
           03/02/2018                     168 ATTORNEY Appearance for Plaintiff Lamont Hall by Thomas Kayes
                                              (Kayes, Thomas) (Entered: 03/02/2018)
           03/02/2018                     169 ATTORNEY Appearance for Plaintiff Lamont Hall by Alison R Leff (Leff,
                                              Alison) (Entered: 03/02/2018)
           03/06/2018                     170 PETITION for writ of habeas corpus filed by Lamont Hall against U.S.
                                              Marshal, Warden at Dixon Correctional Center Filing fee $ 5, receipt
                                              number 0752-14197681. (Attachments: # 1 Exhibit 1, # 2 Exhibit
                                              2)(Mclaughlin, Peter) (Entered: 03/06/2018)
           03/06/2018                     171 NOTICE of Motion by Peter D. Mclaughlin for presentment of petition for
                                              writ of habeas corpus 170 before Honorable Matthew F. Kennelly on
                                              3/13/2018 at 09:30 AM. (Mclaughlin, Peter) (Entered: 03/06/2018)
           03/09/2018                     172 MINUTE entry before the Honorable Matthew F. Kennelly: Motion petition
                                              for writ of habeas corpus 170 is granted and the 3/13/2018 motion hearing
                                              date is vacated. Order and Writ to follow. Mailed notice. (pjg, ) (Entered:



21 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 53 of 59 PageID #:5783

                                                 03/09/2018)
           03/09/2018                     173 ORDER as to Lamont Hall. Signed by the Honorable Matthew F. Kennelly
                                              on 3/9/2018. (Entered: 03/09/2018)
           03/09/2018                     174 WRIT of habeas corpus ad testicandandum issued to U.S. Marshal as to
                                              Lamont Hall. (yap, ) (Entered: 03/09/2018)
           03/14/2018                     175 MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b)
                                              status hearing held on 3/14/2018 with attorneys for all parties. The Court
                                              discussed the possibility of settlement. The case remains set for trial on
                                              4/9/2018. Mailed notice. (pjg, ) (Entered: 03/14/2018)
           03/19/2018                     176 ATTORNEY Appearance for Defendant Arthur Funk, M.D. by Chad
                                              Michael Skarpiak and Wexford Health Sources, Inc. (Attachments: # 1
                                              Certificate of Service Certificate of Service)(Skarpiak, Chad) (Entered:
                                              03/19/2018)
           03/19/2018                     177 ATTORNEY Appearance for Defendant Arthur Funk, M.D. by Chad
                                              Michael Skarpiak Amended Appearance for Arthur Funk and Wexford
                                              Health Sources, Inc. (Attachments: # 1 Certificate of Service Certificate of
                                              Service for Amended Appearance)(Skarpiak, Chad) (Entered: 03/19/2018)
           03/20/2018                     178 MOTION by Plaintiff Lamont Hall for sanctions based on Defendants'
                                              failure to comply with Rule 26(a)(3) and the court's standing order
                                              (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, #
                                              5 Exhibit E)(Kayes, Thomas) (Entered: 03/20/2018)
           03/20/2018                     179 NOTICE of Motion by Thomas Kayes for presentment of motion for
                                              sanctions, 178 before Honorable Matthew F. Kennelly on 3/22/2018 at
                                              09:30 AM. (Kayes, Thomas) (Entered: 03/20/2018)
           03/20/2018                     180 MINUTE entry before the Honorable Matthew F. Kennelly: Defendants are
                                              directed to file by no later than 12:00 noon on 3/21/2018 a detailed written
                                              statement describing what it has done to comply with this Court's standing
                                              order regarding preparation of the final pretrial order, including what
                                              exactly it has provided to plaintiff for the final pretrial order, and when.
                                              (mk) (Entered: 03/20/2018)
           03/21/2018                     181 RESPONSE by Arthur Funk, M.D., Wexford Health Source to MOTION
                                              by Plaintiff Lamont Hall for sanctions based on Defendants' failure to
                                              comply with Rule 26(a)(3) and the court's standing order 178
                                              (Attachments: # 1 Exhibit Exhibit A)(Cornell, Kipp) (Entered: 03/21/2018)
           03/21/2018                     182 CERTIFICATE of Service Defendant's Response to Plaintiff's Motion for
                                              Sanctions (Cornell, Kipp) (Entered: 03/21/2018)
           03/21/2018                     183 MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiff's
                                              motion for sanctions 178 is denied, in light of defendants' representation
                                              that it has now provided to plaintiff all of the materials required of it under
                                              the Court's standing order regarding preparation of the final pretrial order,
                                              and defense counsel's representation regarding the reasons for the late



22 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois            https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 54 of 59 PageID #:5784

                                                 submission of those materials. The Court also advises that for jury
                                                 instructions, it intends to use the pattern Seventh Circuit Civil Jury
                                                 Instructions applicable to plaintiff's federal claim, and some variation of the
                                                 Illinois Pattern Civil Instructions applicable to plaintiff's state claim. The
                                                 denial of the motion for sanctions is without prejudice to plaintiff
                                                 presenting, and noticing for the final pretrial conference, a focused motion
                                                 that makes a specific showing of unfair prejudice from defendants' alleged
                                                 delay. (mk) (Entered: 03/21/2018)
           03/22/2018                     184 MOTION by Defendants Arthur Funk, M.D., Wexford Health Source to
                                              seal Defendants' Motion in Limine and Exhibits (Cornell, Kipp) (Entered:
                                              03/22/2018)
           03/22/2018                     185 NOTICE of Motion by Kipp B. Cornell for presentment of motion to seal
                                              184 before Honorable Matthew F. Kennelly on 3/27/2018 at 09:30 AM.
                                              (Cornell, Kipp) (Entered: 03/22/2018)
           03/22/2018                     186 SEALED MOTION by Defendants Arthur Funk, M.D., Wexford Health
                                              Source (motions in limine) (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                                              Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5)(Cornell, Kipp) (Entered:
                                              03/22/2018)
           03/22/2018                     187 MOTION by Plaintiff Lamont Hallin limine (Attachments: # 1 Exhibit A, #
                                              2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7
                                              Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12
                                              Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, #
                                              17 Exhibit Q)(Fogarty, Joshua) (Entered: 03/22/2018)
           03/24/2018                     188 MINUTE entry before the Honorable Matthew F. Kennelly: Defendants'
                                              motion for leave to file motions in limine and exhibits under seal 184 is
                                              granted. (mk) (Entered: 03/24/2018)
           03/29/2018                     189 MOTION by Plaintiff Lamont Hall to seal Motion to file under seal (Leff,
                                              Alison) (Entered: 03/29/2018)
           03/29/2018                     190 NOTICE of Motion by Alison R Leff for presentment of motion to seal 189
                                              before Honorable Matthew F. Kennelly on 4/5/2018 at 03:30 PM. (Leff,
                                              Alison) (Entered: 03/29/2018)
           03/29/2018                     191 SEALED DOCUMENT by Plaintiff Lamont Hall Response In Oposition To
                                              Defendant's Motions In Limine (Attachments: # 1 Exhibit 1, # 2 Exhibit 2,
                                              # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5)(Fogarty, Joshua) (Entered:
                                              03/29/2018)
           03/29/2018                     192 SEALED RESPONSE by Arthur Funk, M.D., Wexford Health Source to
                                              MOTION by Plaintiff Lamont Hallin limine 187 (Attachments: # 1 Exhibit
                                              1, # 2 Exhibit 2A, # 3 Exhibit 2B, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit
                                              5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9)(Cornell, Kipp)
                                              (Entered: 03/29/2018)
           03/29/2018                     193 MOTION by Defendants Arthur Funk, M.D., Wexford Health Source to
                                              seal Responses to Plaintiff's MIL (Cornell, Kipp) (Entered: 03/29/2018)


23 of 28                                                                                                                  4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois           https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 55 of 59 PageID #:5785

           03/29/2018                     194 NOTICE of Motion by Kipp B. Cornell for presentment of motion to seal
                                              193 before Honorable Matthew F. Kennelly on 4/5/2018 at 03:30 PM.
                                              (Cornell, Kipp) (Entered: 03/29/2018)
           04/02/2018                     195 PROPOSED Pretrial Order (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                                              Exhibit C)(Leff, Alison) (Entered: 04/02/2018)
           04/03/2018                     196 TRANSCRIPT OF PROCEEDINGS held on April 21, 2017 before the
                                              Honorable Matthew F. Kennelly. Order Number: 30316. Court Reporter
                                              Contact Information: Carolyn Cox, Carolyn_Cox@ilnd.uscourts.gov.

                                                 IMPORTANT: The transcript may be viewed at the court's public terminal
                                                 or purchased through the Court Reporter/Transcriber before the deadline for
                                                 Release of Transcript Restriction. After that date it may be obtained
                                                 through the Court Reporter/Transcriber or PACER. For further information
                                                 on the redaction process, see the Court's web site at www.ilnd.uscourts.gov
                                                 under Quick Links select Policy Regarding the Availability of Transcripts
                                                 of Court Proceedings.

                                                 Redaction Request due 4/24/2018. Redacted Transcript Deadline set for
                                                 5/4/2018. Release of Transcript Restriction set for 7/2/2018. (Cox, Carolyn)
                                                 (Entered: 04/03/2018)
           04/05/2018                     197 MINUTE entry before the Honorable Matthew F. Kennelly: Final pretrial
                                              conference held on 4/5/2018 and continued to 4/6/2018 at 11:30 AM.
                                              Mailed notice. (pjg, ) (Entered: 04/05/2018)
           04/06/2018                     198 MINUTE entry before the Honorable Matthew F. Kennelly: Final pretrial
                                              conference held on 4/6/2018. All remaining motions in limine were ruled
                                              on orally. Mailed notice (ep, ) (Entered: 04/06/2018)
           04/07/2018                     199 ORDER ON MOTIONS IN LIMINE REGARDING DR. GREGORY
                                              BALES AND DR. DAVID MATHIS, signed by the Honorable Matthew F.
                                              Kennelly on April 7, 2018. (mk) (Entered: 04/07/2018)
           04/09/2018                     200 MINUTE entry before the Honorable Matthew F. Kennelly: Pavey hearing
                                              held on 4/9/2018. The Court rules the affirmative defense is stricken. Jury
                                              trial began on 4/9/2018. Evidence presented. Jury trial continued to
                                              4/10/2018 at 9:45 AM. Mailed notice. (pjg, ) (Entered: 04/09/2018)
           04/10/2018                     201 MINUTE entry before the Honorable Matthew F. Kennelly: Jury trial held
                                              on 4/10/2018 and continued to 4/11/2018 at 10:00 AM. Mailed notice. (pjg,
                                              ) (Entered: 04/10/2018)
           04/11/2018                     202 MINUTE entry before the Honorable Matthew F. Kennelly: Jury trial held
                                              on 4/11/2018 and continued to 4/13/2018 at 09:00 AM. Mailed notice (ags,
                                              ) (Entered: 04/11/2018)
           04/11/2018                     203 MINUTE entry before the Honorable Matthew F. Kennelly: Docket entry
                                              202 is amended to reflect that the jury trial is continued to 4/13/2018 at
                                              09:00 AM. Mailed notice (ags, ) (Entered: 04/11/2018)



24 of 28                                                                                                                 4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 56 of 59 PageID #:5786

           04/12/2018                     204 MOTION by Plaintiff Lamont Hall to seal Stipulation Regarding Wexford
                                              Health Sources, Inc.s Financial Condition (Fogarty, Joshua) (Entered:
                                              04/12/2018)
           04/12/2018                     205 NOTICE of Motion by Joshua Alexander Fogarty for presentment of
                                              motion to seal 204 before Honorable Matthew F. Kennelly on 4/13/2018 at
                                              09:00 AM. (Fogarty, Joshua) (Entered: 04/12/2018)
           04/12/2018                     206 SEALED DOCUMENT by Plaintiff Lamont Hall Regarding Wexford
                                              Health Sources, Inc.s Financial Condition (Fogarty, Joshua) (Entered:
                                              04/12/2018)
           04/13/2018                     207 INSTRUCTIONS TO THE JURY. (pjg, ) (Entered: 04/13/2018)
           04/13/2018                     208 MINUTE entry before the Honorable Matthew F. Kennelly: Jury trial held
                                              on 4/13/2018. Motion to seal 204 is granted. Defendant's oral motion to
                                              dismiss is taken under advisement. Deliberations began. (pjg, ) (Entered:
                                              04/13/2018)
           04/13/2018                     213 JURY Verdict entered in favor of Lamont Hall and against Wexford Health
                                              Sources, Inc. (Mailed Notice) (RESTRICTED) (las, ) (Entered:
                                              04/17/2018)
           04/13/2018                     214 JURY Notes (las, ) (Entered: 04/17/2018)
           04/13/2018                     215 JURY Notes (Sealed)(las, ) (Entered: 04/17/2018)
           04/15/2018                     209 MINUTE entry before the Honorable Matthew F. Kennelly: Upon further
                                              consideration, the Court believes that it may have acted improvidently on
                                              4/13/2018 in not accepting the verdict returned by the jury, identifying an
                                              apparent inconsistency, and ordering further deliberations. Because the jury
                                              will be returning for deliberations at 9:00 AM on 4/16/2018, the matter is
                                              set for a further hearing at that time, to be held on the record but in
                                              chambers for the sake of convenience. The Court was previously advised
                                              that defense counsel Michael Slovis may have another commitment at that
                                              time, so he may participate by telephone if he wishes but will need to
                                              provide the Court sometime today with a phone number where he can be
                                              reached at 9:00 AM tomorrow. (mk) (Entered: 04/15/2018)
           04/16/2018                     210 MINUTE entry before the Honorable Matthew F. Kennelly: Further status
                                              hearing held. Prior to the trial, plaintiff voluntarily dismissed with prejudice
                                              counts 2 and 4 of the amended complaint. Counts 1, 3, and 5 proceeded to
                                              trial. The Court has determined to direct the Clerk to enter judgment on the
                                              jury's verdict reached on 4/13/2018 and the prior dismissal of claims, as
                                              follows: Judgment is entered in favor of defendant Arthur Funk and against
                                              plaintiff Lamont Hall on Count 1 of the amended complaint; in favor of
                                              defendants Arthur Funk and Wexford Health Sources, Inc. and against
                                              plaintiff on Count 5 of the amended complaint; and in favor of plaintiff
                                              Lamont Hall and against defendant Wexford Health Sources, Inc. on count
                                              3 of the amended complaint, awarding plaintiff Lamont Hall compensatory
                                              damages of $125,000 and punitive damages of $300,000 against defendant



25 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 57 of 59 PageID #:5787

                                                 Wexford Health Sources, Inc. Counts 2 and 4 of the amended complaint are
                                                 voluntarily dismissed with prejudice. Mailed notice. (pjg, ) (Entered:
                                                 04/16/2018)
           04/16/2018                     211 ENTERED JUDGMENT on 4/16/2018. Civil case terminated. Mailed
                                              notice. (pjg, ) (Entered: 04/16/2018)
           04/17/2018                     212 MINUTE entry before the Honorable Matthew F. Kennelly: The case is set
                                              for a status hearing on 4/20/2018 at 9:30 AM. Lead counsel are requested to
                                              appear. (mk) (Entered: 04/17/2018)
           04/20/2018                     216 MINUTE entry before the Honorable Matthew F. Kennelly: Status hearing
                                              held on 4/20/2018. Settlement conference set for 5/4/2018 at 11:00 a.m.
                                              Decision maker for Wexford and insurance representatives are to be
                                              present. Deadline for post-trial motions is 5/14/2018. Mailed notice. (pjg, )
                                              (Entered: 04/24/2018)
           04/20/2018                     217 WRIT issued to Warden of Dixon Correctional Center for Lamont Hall on
                                              5/4/2018 at 11:00 a.m. (pjg, ) (Entered: 04/24/2018)
           05/04/2018                     218 MINUTE entry before the Honorable Matthew F. Kennelly: Settlement
                                              conference held with plaintiff participating by video conference and
                                              defendants' representatives participating in person. Settlement does not
                                              appear to be possible at this time. Counsel are to confer to attempt to agree
                                              on a schedule for submitting and briefing plaintiff's anticipated petition for
                                              fees and costs and are to provide a proposed schedule to Judge Kennelly's
                                              courtroom deputy clerk promptly. (mk) (Entered: 05/04/2018)
           05/08/2018                     219 MINUTE entry before the Honorable Matthew F. Kennelly: By agreement
                                              of the parties, the following schedule is set: Plaintiffs are to provide LR
                                              54.3(d)(1)-(3) information by 6/15/18; defendants by 7/23/2018. Plaintiffs
                                              have until 8/6/2018 to provide draft joint statement; defendants have until
                                              8/13/2018. Plaintiff's motion for fees and costs due by 8/20/2018;
                                              defendant's response by 9/3/2018; plaintiff's reply by 9/17/2018. Mailed
                                              notice. (pjg, ) (Entered: 05/08/2018)
           05/14/2018                     220 MOTION by Defendant Wexford Health Sourcefor judgment not
                                              withstanding the verdict or in the alternative, MOTION by Defendant
                                              Wexford Health Source for new trial (Attachments: # 1 Exhibit A (Trial
                                              Trans. Vol. I), # 2 Exhibit B (Trial Trans. Vol. II), # 3 Exhibit C (Trial
                                              Trans. Vol. III), # 4 Exhibit D (Trial Trans. Vol. IV), # 5 Exhibit E (Trial
                                              Trans. Vol. V), # 6 Exhibit F (Hall Dep.), # 7 Exhibit G (Hall IDOC Inmate
                                              Record), # 8 Exhibit H (Dr. Devore Dep.))(Skarpiak, Chad) (Entered:
                                              05/14/2018)
           05/14/2018                     221 NOTICE of Motion by Chad Michael Skarpiak for presentment of motion
                                              for judgment not withstanding the verdict,,, motion for new trial,, 220
                                              before Honorable Matthew F. Kennelly on 5/17/2018 at 09:30 AM.
                                              (Skarpiak, Chad) (Entered: 05/14/2018)




26 of 28                                                                                                                4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois         https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 58 of 59 PageID #:5788

           05/17/2018                     222 MINUTE entry before the Honorable Matthew F. Kennelly: Motion hearing
                                              held on 5/17/2018. Response to motion for judgment not withstanding the
                                              verdict / motion for new trial 220 due by 6/14/2018; replies due by
                                              6/28/2018. Mailed notice. (pjg, ) (Entered: 05/17/2018)
           05/24/2018                     223 MOTION by Attorney Thomas Kayes to withdraw as attorney for Lamont
                                              Hall. No party information provided (Kayes, Thomas) (Entered:
                                              05/24/2018)
           05/24/2018                     224 NOTICE of Motion by Thomas Kayes for presentment of motion to
                                              withdraw as attorney 223 before Honorable Matthew F. Kennelly on
                                              5/31/2018 at 09:30 AM. (Kayes, Thomas) (Entered: 05/24/2018)
           05/30/2018                     225 MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiff's
                                              motion to withdraw the appearance of attorney Thomas Kayes is granted.
                                              The Court thanks Mr. Kayes for his outstanding service, along with his
                                              colleagues, as appointed counsel for plaintiff Lamont Hall. (mk) (Entered:
                                              05/30/2018)
           06/14/2018                     226 RESPONSE by Lamont Hallin Opposition to MOTION by Defendant
                                              Wexford Health Sourcefor judgment not withstanding the verdict or in the
                                              alternativeMOTION by Defendant Wexford Health Source for new trial
                                              220 (Attachments: # 1 Exhibit 1)(Leff, Alison) (Entered: 06/14/2018)
           06/28/2018                     227 REPLY by Arthur Funk, M.D., Wexford Health Source to response in
                                              opposition to motion, 226 (Skarpiak, Chad) (Entered: 06/28/2018)
           08/20/2018                     228 MOTION by Plaintiff Lamont Hall for attorney fees (Attachments: # 1
                                              Exhibit A)(Fogarty, Joshua) (Entered: 08/20/2018)
           08/20/2018                     229 MOTION by Plaintiff Lamont Hall for bill of costs (Attachments: # 1
                                              Exhibit Ex A, # 2 Exhibit Ex B, # 3 Exhibit Ex C, # 4 Exhibit Ex D, # 5
                                              Exhibit Ex E)(Leff, Alison) (Entered: 08/20/2018)
           09/04/2018                     230 RESPONSE by Defendant Wexford Health Source to motion for bill of
                                              costs 229 , motion for attorney fees 228 (Skarpiak, Chad) (Entered:
                                              09/04/2018)
           09/14/2018                     231 RESPONSE by Plaintiff Lamont Hall to Response 230 (Attachments: # 1
                                              Exhibit 1)(Fogarty, Joshua) (Entered: 09/14/2018)
           11/02/2018                     232 NOTICE by Alison R Leff of Change of Address (Leff, Alison) (Entered:
                                              11/02/2018)
           01/04/2019                     233 NOTICE by Jack R. Bierig of Change of Address (Bierig, Jack) (Entered:
                                              01/04/2019)
           03/18/2019                     234 MEMORANDUM OPINION AND ORDER signed by the Honorable
                                              Matthew F. Kennelly on 3/18/2019: For the reasons stated in the
                                              accompanying Memorandum Opinion and Order, the Court denies
                                              defendant Wexfords motion for judgment as a matter of law or a new trial
                                              [dkt. no. 220]. The Court grants plaintiff's motion for attorney's fees of
                                              $531,250 and also awards plaintiff costs in the amount of $20,508.05 [dkt.


27 of 28                                                                                                               4/15/2019, 11:54 AM
CM/ECF LIVE, Ver 6.2.2 - U.S. District Court, Northern Illinois          https://ecf.ilnd.circ7.dcn/cgi-bin/DktRpt.pl?357477404413757-L_1_0-1
                   Case: 1:14-cv-06308 Document #: 238 Filed: 04/15/19 Page 59 of 59 PageID #:5789

                                                 nos. 228, 229]. (mk) (Entered: 03/18/2019)
           04/15/2019                     235 NOTICE of appeal by Wexford Health Source regarding orders 234 , 211
                                              Filing fee $ 505, receipt number 0752-15715428. Receipt number: n
                                              (Skarpiak, Chad) (Entered: 04/15/2019)
           04/15/2019                     236 DOCKETING Statement by Wexford Health Source regarding notice of
                                              appeal 235 (Skarpiak, Chad) (Entered: 04/15/2019)
           04/15/2019                     237 NOTICE of Appeal Due letter sent to counsel of record regarding notice of
                                              appeal 235 (ek, ) (Entered: 04/15/2019)




28 of 28                                                                                                                4/15/2019, 11:54 AM
